 



Exhibit 10.1

 

EXECUTION VERSION

 



 

 

CREDIT AGREEMENT

 

dated as of

 

August 2, 2017

 

among

 

JAMES RIVER GROUP HOLDINGS, LTD.

and

JRG REINSURANCE COMPANY LTD.,

as Borrowers

 

and

 

BMO HARRIS BANK N.A.,

as Lender

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1 DEFINITIONS 1       Section 1.01 Defined Terms 1
Section 1.02 Classification of Loans and Borrowings 24 Section 1.03 Terms
Generally 24 Section 1.04 Accounting Terms; Changes in GAAP 25       ARTICLE 2
THE CREDITS 26       Section 2.01 Facilities 26 Section 2.02 Loans 26 Section
2.03 Requests to Borrow Loans 27 Section 2.04 [Reserved] 27 Section 2.05 Letters
of Credit 27 Section 2.06 Funding of Loans 29 Section 2.07 Interest Elections 30
Section 2.08 [Reserved] 30 Section 2.09 Payment at Maturity; Evidence of Debt 31
Section 2.10 Optional and Mandatory Prepayments 31 Section 2.11 [Reserved] 32
Section 2.12 Fees 32 Section 2.13 Interest 33 Section 2.14 Alternate Rate of
Interest 33 Section 2.15 Increased Costs; Capital Adequacy 34 Section 2.16 Break
Funding Payments 35 Section 2.17 Taxes 35 Section 2.18 Payments Generally; Pro
Rata Treatment; Sharing of Set-Offs 37 Section 2.19 [Reserved] 37 Section 2.20
[Reserved] 37 Section 2.21 Lender’s Obligation to Mitigate 38 Section 2.22
Illegality 38       ARTICLE 3 REPRESENTATIONS AND WARRANTIES 38       Section
3.01 Organization; Powers 38 Section 3.02 Authorization; Enforceability 38
Section 3.03 Governmental Approvals; No Conflicts 39 Section 3.04 Financial
Statements; No Material Adverse Change 39 Section 3.05 Insurance Licenses 40
Section 3.06 Parent Subsidiaries 40 Section 3.07 Litigation 40 Section 3.08
Compliance with Laws and Agreements; Anti-Terrorism Laws 41 Section 3.09
Investment Company Status 42 Section 3.10 Taxes 42 Section 3.11 Material Debt
Agreements and Liens 42 Section 3.12 Environmental Matters 42

 

 1 

 

 

Table of Contents

(continued)

 

    Page       Section 3.13 Equity Obligations 43 Section 3.14 No Reliance 43
Section 3.15 ERISA 43 Section 3.16 Regulation U 44 Section 3.17 Disclosure 44
Section 3.18 Solvency 44 Section 3.19 Insurance Act 44       ARTICLE 4
CONDITIONS 44       Section 4.01 Closing Date 44 Section 4.02 Conditions to
Initial Utilization and Each Subsequent Utilization 46       ARTICLE 5
AFFIRMATIVE COVENANTS 47       Section 5.01 Financial Statements and Other
Information 47 Section 5.02 Insurance Subsidiary Reporting 49 Section 5.03
Notice of Material Events 50 Section 5.04 Existence; Conduct of Business 51
Section 5.05 Payment of Obligations 51 Section 5.06 Insurance 51 Section 5.07
NAIC Ratio 52 Section 5.08 Proper Records; Rights to Inspect 52 Section 5.09
Compliance with Laws 52 Section 5.10 Use of Proceeds and Letters of Credit 52
Section 5.11 Collateral 53       ARTICLE 6 NEGATIVE COVENANTS 53       Section
6.01 Debt; Certain Equity Securities; Prepayments 53 Section 6.02 Liens 54
Section 6.03 Fundamental Changes 55 Section 6.04 Investments, Loans, Advances,
Guarantees and Acquisitions 57 Section 6.05 Asset Sales 57 Section 6.06 Ceded
Reinsurance 57 Section 6.07 Sale and Leaseback Transactions 58 Section 6.08
Restricted Payments 58 Section 6.09 Transactions with Affiliates 59 Section 6.10
Restrictive Agreements 59 Section 6.11 Leverage Ratio 60 Section 6.12
Consolidated Net Worth 60 Section 6.13 [Reserved] 60 Section 6.14 [Reserved] 60
Section 6.15 Minimum Best Ratings 60 Section 6.16 Amendment of Material
Documents 60 Section 6.17 Lines of Business 61

 

 2 

 

 

Table of Contents

(continued)

 

    Page       ARTICLE 7 EVENTS OF DEFAULT 61       Section 7.01 Events of
Default 61 Section 7.02 Application of Proceeds 64       ARTICLE 8 [RESERVED] 65
      ARTICLE 9 MISCELLANEOUS 65       Section 9.01 Notices 65 Section 9.02
Waivers; Amendments 65 Section 9.03 Expenses; Indemnity; Damage Waiver 66
Section 9.04 Successors and Assigns 67 Section 9.05 USA PATRIOT Act 67 Section
9.06 Survival 68 Section 9.07 Counterparts; Integration; Effectiveness 68
Section 9.08 Severability 68 Section 9.09 Right of Setoff 68 Section 9.10
Governing Law; Jurisdiction; Consent to Service of Process 69 Section 9.11
WAIVER OF JURY TRIAL 70 Section 9.12 Headings 70 Section 9.13 Confidentiality 70
Section 9.14 Interest Rate Limitation 71 Section 9.15 [Reserved] 71 Section 9.16
Bermuda Law Event 71 Section 9.17 Borrower Agent 71       ARTICLE 10 JOINT AND
SEVERAL OBLIGATIONS OF BORROWERS 72       Section 10.01 Joint and Several
Obligations 72 Section 10.02 Lender Parties’ Rights to Administer Credit 72
Section 10.03 Primary Obligation 73 Section 10.04 Payments Recovered From Lender
73 Section 10.05 No Release 73 Section 10.06 Actions Not Required 74 Section
10.07 Deficiencies 74 Section 10.08 Borrower Bankruptcy 74 Section 10.09 Limited
Subrogation 75 Section 10.10 Borrowers’ Financial Condition 75 Section 10.11
Relationship of Borrowers 75 Section 10.12 Limitation 75

  

EXHIBIT A PRICING SCHEDULE     EXHIBIT B ELIGIBLE COLLATERAL

 

 3 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is made and entered into as of August
2, 2017 among JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company, and its
successors and permitted assigns, as a Borrower; JRG REINSURANCE COMPANY LTD., a
regulated insurance company domiciled in Bermuda, as a Borrower; and BMO HARRIS
BANK N.A., as Lender.

 

WHEREAS, the Borrowers have requested the Lender to provide, and the Lender is
willing to provide, a credit facility on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements of the parties hereto
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, subject to the satisfaction of the terms and
conditions set forth in this Agreement, the parties to this Agreement agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Accumulated Other Comprehensive Income” or “Accumulated Other Comprehensive
Loss” means, as at any date of determination, the amount of Consolidated
accumulated other comprehensive income (or loss), as applicable, of the Parent
and its Subsidiaries, as reflected on the balance sheet of the Parent as of such
date in accordance with GAAP.

 

“Acquisition” means, with respect to any Person, (i) the purchase by such Person
of all or a significant part of a business, division or other business unit
conducted by any other Person, whether such purchase is of assets or Equity
Interests, (ii) the merger, consolidation or amalgamation of such Person with
any other Person or (iii) any transaction that is considered to be a change in
control of such Person under the “Insurance Holding Company Systems Act” of the
Applicable Insurance Code, to the extent applicable.

 

“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt of the
Parent (of the type described in any or all of clauses (a), (b), (c), (d), (e),
(h) and (i) of the definition of “Debt”, but:

 

(i) as to clause (b) of such definition of Debt, excluding Hybrid Securities,
except to the extent that the aggregate amount outstanding on any date of
determination of all such Hybrid Securities exceeds an amount equal to fifteen
percent (15%) of Total Capitalization on such date (or, if such date is not a
Fiscal Quarter-end, as of the end of the Fiscal Quarter most recently ended for
which financial statements are required to have been furnished to the Lender
pursuant to Section 5.01); and

 

 

 

 

(ii) as to clause (i) of such definition of Debt, only to the extent that it is
an unpaid obligation in respect of a letter of credit or letter of guaranty that
is then due and payable (and not contingent) on such date.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one-half percent (0.50%), (c) the
Adjusted LIBO Rate for an Interest Period of one month beginning on such day (or
if such day is not a Business Day, the most recent Business Day), plus one
percent (1.00%) and (d) zero percent (0.00%). Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate will
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

“Applicable FHLB” means, as to any Domestic Insurance Subsidiary, the Federal
Home Loan Bank of which such Domestic Insurance Subsidiary is a member.

 

“Applicable Insurance Code” means, as to any Insurance Subsidiary or any other
Person that is a regulated insurance company, the insurance code or other
statute of any state where such Insurance Subsidiary or other Person is
domiciled or doing insurance business and any successor statute of similar
import, together with the regulations thereunder, as amended or otherwise
modified and in effect from time to time. References to sections of the
Applicable Insurance Code shall be construed to also refer to successor
sections.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

 

“Applicable Rate” means for any day:

 

(a)        with respect to any Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Eurodollar Margin” and in the column corresponding to the “Pricing Level” that,
pursuant to the Pricing Schedule, is in effect for such day; and

 

 2 

 

 

(b)        with respect to any Loan that is a Base Rate Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Base Rate Margin” and in the column corresponding to the “Pricing Level” that,
pursuant to the Pricing Schedule, is in effect for such day.

 

In each case, the “Applicable Rate” will be determined by reference to the
Leverage Ratio as provided in the Pricing Schedule; provided that at any time
when an Event of Default has occurred and is continuing, such Applicable Rates
will be those set forth in the Pricing Schedule as “Pricing Level IV”.

 

“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary).

 

“Availability Rate” means, with respect to any category of Eligible Collateral
(as those categories are set forth on Exhibit B hereto), the percentage listed
on Exhibit B hereto in the “Availability Rate” column that corresponds to such
category of Eligible Collateral.

 

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Bermuda Law Event” has the meaning specified in Section 9.16.

 

“Best” means A.M. Best Company, Inc. and its successors and assigns or, if it
shall be dissolved or shall no longer assign ratings to insurance companies,
then any other nationally recognized insurance statistical rating agency
designated by the Lender.

 

“Best Rating” means, as of any date, the financial strength rating by Best on
such date of an Insurance Subsidiary.

 

“Blocked Person” has the meaning specified in Section 3.08(d).

 

“Board of Directors” means, the Board of Directors of the Parent or any
committee thereof duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means the Parent and JRG Reinsurance and all references to the
“Borrowers” or “Borrower” shall be deemed to refer to the Parent and JRG
Reinsurance, collectively or individually.

 

“Borrower Agent” means the Parent or such other Person as the Borrowers may from
time to time designate to the Lender in writing, in its capacity as the agent of
the Borrowers under and pursuant to the provisions of this Agreement and the
other Loan Documents.

 

“Borrowing” means Loans under the Unsecured Facility or the Secured Facility, as
applicable, of the same Interest Type made, converted or continued on the same
day and, in the case of Eurodollar Loans, as to which the same Interest Period
is in effect.

 

 3 

 

 

“Borrowing Request” means a request by the Borrower Agent, for and on behalf of
the Borrowers in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to Lender as
collateral for LC Exposure or obligations of the Lender pursuant to
documentation in form and substance reasonably satisfactory to the Lender.

 

“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary),
other than Surplus Relief Reinsurance.

 

“Change in Control” means, the occurrence of any of the following:

 

(a)        at any time that the Parent ceases to own (directly or indirectly
through one or more Subsidiaries the issued and outstanding Equity Interests of
which it owns at least 100%), 100% of all of the issued and outstanding Equity
Interests of each other Loan Party;

 

(b)        at any time that any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than any one or more of the D.E. Shaw
Investors, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for the purposes of this clause (b)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than any one or more of the following: (i) 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Parent
and (ii) 50% of the aggregate economic interests represented by the issued and
outstanding Equity Interests in the Parent;

 

(c)        during any period of 18 consecutive calendar months, individuals who
at the beginning of such period constituted the Board of Directors of a Loan
Party, other than the Parent (together with any new directors (i) whose election
by the Board of Directors was or (ii) whose nomination for election by the
Parent was, prior to the date of the proxy or consent solicitation relating to
such nomination (A) approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved or (B)
designated by a D.E. Shaw Investor) shall cease for any reason to constitute a
majority of the members of the Board of Directors of such Loan Party then in
office;

 

 4 

 

 

(d)        during any period of 18 consecutive calendar months, individuals who
at the beginning of such period constituted the Board of Directors of the Parent
(together with any new directors (i) whose election by the Board of Directors
was or (ii) whose nomination for election by the Parent’s shareholders was,
prior to the date of the proxy or consent solicitation relating to such
nomination (A) approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved or (B)
designated by a D.E. Shaw Investor) shall cease for any reason to constitute a
majority of the members of the Board of Directors of the Parent then in office;
or

 

(e)        the adoption of a plan relating to the liquidation or dissolution of
the Parent or another Loan Party.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, rule or regulation, (b) any
change in any Law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by the Lender (or, for
purposes of Section 2.15(b), by any lending office of the Lender or by the
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after such date; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Closing Date Trust Preferred Securities” means Trust Preferred Securities
issued by any of the following Delaware business trusts that are Affiliates of
the Parent or any other Subsidiary as of the Closing Date: Franklin Holdings II
(Bermuda) Capital Trust I, James River Capital Trust I, James River Capital
Trust II, James River Capital Trust III, and James River Capital Trust IV.

 

“Collateral Value” means, as of any date, with respect to any category of
Eligible Collateral (as those categories are set forth on Exhibit B hereto), an
amount equal to (i) the market value on such date of all Eligible Collateral in
such category, multiplied by (ii) the Availability Rate for such category.

 

 5 

 

 

“Consolidated” means the Parent and its Subsidiaries, taken as a whole in
accordance with GAAP, or, where the context requires, another Loan Party and its
Subsidiaries, taken as a whole in accordance with GAAP.

 

“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Parent and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a Consolidated
basis.

 

“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Parent and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.

 

“Consolidated Net Worth” means, as at any date of determination, the remainder
of (i) all Consolidated Assets (less the net book value of all patents,
copyrights, goodwill and similar intangible property) as of such date, (ii)
minus all Consolidated Liabilities as of such date and (iii) as applicable, plus
Accumulated Other Comprehensive Loss or minus Accumulated Other Comprehensive
Income.

 

“Control” means possession, directly or indirectly, of the power (a) to vote 20%
or more of any class of voting Equity Interests of a Person or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting Equity Interests, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, as applicable, each securities account control
agreement dated as of the date hereof, entered into among, as the case may be,
JRG Reinsurance or the Parent, the Lender and the securities intermediary party
thereto and any other securities account control agreement hereafter entered
into among a Loan Party, the Lender and a securities intermediary, in each case,
as the same may be confirmed, supplemented, amended or otherwise modified from
time to time pursuant and subject to the applicable provisions of this
Agreement.

 

“Current Redeemable Equity” means any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at any time
prior to December 7, 2022 (as it exists on any date of determination).

 

“Debt” of any Person means, without duplication:

 

(a)        all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

 

(b)        all obligations of such Person evidenced by bonds, debentures, notes
(including, without limitation, Hybrid Securities) or similar instruments,

 

(c)        all obligations of such Person on which interest charges are
customarily paid (other than obligations where interest is levied only on late
or past due amounts),

 

 6 

 

 

(d)        all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

(e)        all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business),

 

(f)        all Debt of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,

 

(g)        all Guarantees by such Person of Debt of others,

 

(h)        all Capital Lease Obligations of such Person,

 

(i)        all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security Laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

 

(j)        all capital stock of such Person which is required to be redeemed or
is redeemable at the option of the holder if certain events or conditions occur
or exist or otherwise, and

 

(k)        all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances.

 

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to Law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements or Retrocession Agreements entered into by, an Insurance
Subsidiary, or (ii) obligations with respect to Surplus Relief Reinsurance ceded
by an Insurance Subsidiary in the ordinary course of its business.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions, including foreign, from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 7 

 

 

“D.E. Shaw Investors” means, collectively, D.E. Shaw CH-SP Franklin, L.L.C., a
Delaware limited liability company; D.E. Shaw CF-SP Franklin, L.L.C., a Delaware
limited liability company; and D.E. Shaw Oculus Portfolios, L.L.C., a Delaware
limited liability company.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Domestic Insurance Subsidiary” means each Insurance Subsidiary that is a
Domestic Subsidiary. As of the Closing Date, Falls Lake Fire and Casualty, Falls
Lake National, James River Casualty, James River Insurance, Falls Lake General
Insurance Company, and Stonewood Insurance constitute the Domestic Insurance
Subsidiaries.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Collateral” has the meaning specified on Exhibit B hereto.

 

“Environmental Laws” means all Laws, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material or the effects of the environment on health and safety.

 

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

 

 8 

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Parent or
any ERISA Affiliate of any liability under any of Sections 4062, 4063, 4064 or
4069 of ERISA; (e) the receipt by the Parent or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent or any ERISA Affiliate of any liability with respect to
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to the Lender or other recipient of a
payment made by or on account of any obligation of a Loan Party hereunder:

 

(a)        income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States), except to the extent that the United States (or any such
jurisdiction within the United States) imposes such taxes solely in connection
with the Lender’s enforcement of its rights or exercise of its remedies under
the Loan Documents, or by the jurisdiction under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of the Lender, in which its applicable lending office is located;

 

(b)        any branch profits taxes imposed by the United States or any similar
tax imposed by any other jurisdiction described in clause (a) above;

 

(c)        in the case of a Foreign Lender, any United States federal
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or designates a new lending office or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e); and

 

(d)        any United States federal withholding taxes imposed pursuant to
FATCA.

 

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that in the case of designation of a new lending office, it does
not exceed the amount for which such Foreign Lender would have been indemnified
if it had not designated a new lending office.

 

“Falls Lake Fire and Casualty” means Falls Lake Fire and Casualty Company, a
regulated insurance company domiciled in the State of California.

 

 9 

 

 

“Falls Lake National” means Falls Lake National Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date of this Agreement (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with), and any current or future regulations thereunder or official governmental
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Officer” means the chief financial officer, the president, the chief
executive officer or a vice president (whose duties include financial matters)
of a Loan Party.

 

“Financing Transactions” means any one or more of the execution, delivery and
performance by a Loan Party of the Loan Documents to which it is to be a party,
and the borrowing of Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

 

“Fiscal Quarter” means a fiscal quarter of the Parent.

 

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the sum of (a) the
greater of (i) an amount equal to 37.50% of the Parent’s Consolidated net, after
tax earnings (determined in accordance with GAAP) for such Fiscal Quarter and
(ii) zero dollars ($0) and (b) an amount equal to 37.50% of Net Available
Proceeds received by the Parent or any of its Subsidiaries in such Fiscal
Quarter.

 

“Fiscal Year” means a fiscal year of the Parent.

 

“Foreign Lender” means (a) as to a Borrower that is a U.S. Person, a Lender that
is not a U.S. Person and (b) as to a Borrower that is not a U.S. Person, a
Lender that is resident or organized under the Laws of a jurisdiction other than
that in which such Borrower is a resident for Tax purposes.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the Laws
of a jurisdiction outside the United States, and conducting a material portion
of its operations outside the United States.

 

 10 

 

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Parent’s independent public accountants) with the most
recent audited Consolidated financial statements of the Parent and its
Consolidated Subsidiaries delivered to the Lender. If at any time the SEC
permits or requires U.S.-domiciled companies subject to the reporting
requirements of the Exchange Act to use, in whole or in part, IFRS in lieu of
GAAP for financial reporting purposes, the Parent may elect by written notice to
the Lender to so use IFRS (or, to the extent permitted by the SEC and consistent
with pronouncements of the Financial Accounting Standards Board and the
International Accounting Standards Board, portions thereof from time to time) in
lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean (a) for periods beginning on and after the date
specified in such notice, IFRS (or, if applicable, such portions) as in effect
from time to time and (b) for prior periods, GAAP as defined in the first
sentence of this definition (and as theretofore modified pursuant to this
sentence), in each case subject to Section 1.04.

 

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other obligations to pay money of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” means James River.

 

“Guarantor Guaranteed Amount” means at any time, without duplication, the
aggregate principal amount of all Debt for which Guarantees have been made by
any and all Guarantors under Section 6.04(a)(iv)(C) that is outstanding at such
time; provided, however, that, by way of clarification and not limitation, the
Guarantor Guaranteed Amount shall not apply to a Guarantee made by JRG
Reinsurance of Debt of the Parent under Section 6.04(a)(iv)(D).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

 11 

 

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“Hybrid Securities” means (a) the Closing Date Trust Preferred Securities and
(b) any so-called ‘hybrid preferred securities’ consisting of other Trust
Preferred Securities, deferrable interest Subordinated Debt, mandatory
convertible debt or other hybrid securities (i) that are shown on the
Consolidated financial statements of the Parent as liabilities, (ii) that, if
evaluated by S&P, would be classified by S&P as possessing a minimum of
intermediate equity content or, if evaluated by Moody’s, would be classified as
possessing Basket C equity credit, and (iii) that, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable) or upon the happening of any event or otherwise, does not mature,
are not mandatorily redeemable and are not subject to any mandatory repurchase
requirement at any time earlier than December 7, 2022.

 

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Indemnified Taxes” means all Taxes except Excluded Taxes.

 

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of the Closing Date, Falls Lake Fire and Casualty, Falls Lake
National, James River Casualty, James River Insurance, JRG Reinsurance, Falls
Lake General Insurance Company, and Stonewood Insurance constitute the Insurance
Subsidiaries.

 

“Interest Election” means an election by the Borrower Agent, for and on behalf
the Borrowers, to change or continue the Interest Type of a Borrowing in
accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter in respect of the quarter then ending and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, if such Interest
Period is longer than three months, each day during such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (to the extent available), as the Borrower Agent, for and on behalf
the Borrowers, may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be deemed to be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

 12 

 

 

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person; or (d) the entering into of any Hedging Agreement.

 

“James River” means James River Group, Inc., a Delaware corporation, its
successors and permitted assigns.

 

“James River Casualty” means James River Casualty Company, a regulated insurance
company domiciled in the State of Virginia.

 

“James River Insurance” means James River Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“James River UK” means James River Group Holdings UK Limited, a private limited
company incorporated under the Laws of England and Wales that at all times shall
be a Wholly Owned Subsidiary of the Parent.

 

“JRG Reinsurance” means JRG Reinsurance Company Ltd., a regulated insurance
company domiciled in Bermuda.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, code, guideline, release, ruling, or order of,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, or any agreement with, any Governmental Authority.

 

 13 

 

 

“LC Disbursement” means a payment made by the Lender in respect of a drawing
under a Letter of Credit.

 

“LC Exposure” means, as applicable, Secured LC Exposure or Unsecured LC
Exposure.

 

“LC Reimbursement Obligations” means, as applicable, Secured Facility LC
Reimbursement Obligations or Unsecured Facility LC Reimbursement Obligations.

 

“Lender” means BMO Harris Bank N.A.

 

“Letter of Credit” means a Secured Facility Letter of Credit or an Unsecured
Facility Letter of Credit.

 

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of (a)
Adjusted Consolidated Debt as of such Fiscal Quarter-end to (b) Total
Capitalization as of such Fiscal Quarter-end.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (i) zero percent (0.00%) per annum and (ii) the per annum
rate of interest, determined by the Lender in accordance with its usual
procedures (which determination shall be conclusive and binding absent manifest
error) as of approximately 11:00 a.m. (London time) two Business Days prior to
the beginning of such Interest Period pertaining to such Eurodollar Borrowing,
equal to the London Interbank Offered Rate, as published by Bloomberg (or other
commercially available source providing quotations of such London Interbank
Offered Rate as designated by the Lender from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market), having a maturity comparable to such Interest Period.
In the event that such a rate quotation is not available for any reason, then,
subject to clause (i) of the immediately preceding sentence, the rate for such
period shall be a comparable replacement rate determined by the Lender in its
good faith commercial judgment at such time rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory note issued by the
Borrowers pursuant to Section 2.09(d), the Letters of Credit and any related
reimbursement agreement, each Payment Guaranty, the Security Documents, any
certificate or writing required to be delivered by a Loan Party pursuant to
Article 2 or Article 5 and any other document, agreement or instrument
designated by its terms as a Loan Document.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantor.

 

 14 

 

 

“Loans” means loans made by the Lender under the Unsecured Facility pursuant to
Section 2.01(a) and loans made by the Lender under the Secured Facility pursuant
to Section 2.01(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, contingent liabilities or
material agreements of the Parent and its Subsidiaries taken as a whole, (b) the
ability of a Loan Party to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lender under, or the
validity or enforceability of, any Loan Document.

 

“Material Debt” means Debt (other than obligations in respect of the Loans and
the Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Parent and its Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the Parent or any
Subsidiary in respect of any Hedging Agreement at any time will be the maximum
aggregate amount (after giving effect to any netting agreements) that the Parent
or such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary. As of the Closing Date, Falls Lake Fire and Casualty,
Falls Lake National, James River Casualty, James River Insurance, JRG
Reinsurance and Stonewood Insurance constitute the Material Insurance
Subsidiaries.

 

“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Parent and its Subsidiaries at
such time or that accounts for more than 5% of the Consolidated gross income of
the Parent and its Subsidiaries at such time, in each instance determined in
accordance with GAAP; provided that the aggregate consolidated gross income or
assets for all Subsidiaries that are not Material Subsidiaries shall not as of
the end of any Fiscal Quarter exceed 10% of the Consolidated gross income or
Consolidated assets of the Parent and its Subsidiaries. To conform to the
preceding sentence, the Parent shall designate additional Material Subsidiaries
(or may reclassify existing Material Subsidiaries from being such) in a writing
delivered to the Lender concurrently with its delivery of quarterly or annual
financial statements pursuant to Section 5.01. As of the Closing Date, Falls
Lake Fire and Casualty, Falls Lake National, James River, James River Casualty,
James River Insurance, James River UK, JRG Reinsurance and Stonewood Insurance
constitute the Material Subsidiaries.

 

“Maturity Date” means (i) the date that is 15 days after the Revolving
Availability Termination Date if the Revolving Availability Termination Date
occurs as a result of an event described in clause (b) of such definition and
(ii) the date that is 30 days after the Revolving Availability Termination Date
if the Revolving Availability Termination Date occurs as a result of an event
described in clause (a) of such definition.

 

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Parent as of the end of such Fiscal
Quarter pursuant to Section 6.12.

 

 15 

 

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to
long-term debt, then any other nationally recognized statistical rating agency
designated by the Lender.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Parent or any ERISA Affiliate, and one or more
employers other than the Parent or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Parent or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“Net Available Proceeds” means, with respect to the sale or other disposition of
Equity Interests of the Parent, the aggregate amount of all cash received by the
Parent in respect of such sale or other disposition, net of reasonable expenses
incurred by the Parent in connection therewith.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” means James River Group Holdings, Ltd., a Bermuda company, and its
successors and permitted assigns, the former company name of which was Franklin
Holdings (Bermuda), Ltd.

 

“Payment Guaranty” means (a) the Continuing Limited Guaranty dated as of the
date hereof executed and delivered by James River to the Lender and (b) any
other guaranty hereafter delivered to the Lender, in each case, as the same may
be confirmed, amended or otherwise modified from time to time pursuant and
subject to the applicable provisions of this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Parent or a Subsidiary if
all of the following conditions (to the extent, as to clauses (c) and (d),
below, applicable to such Acquisition) are met:

 

(a)        no Default exists immediately prior to, and after giving effect to,
the consummation of such Acquisition;

 

(b)        all transactions related to such Acquisition are consummated in
compliance, in all material respects, with applicable Law;

 

 16 

 

 

(c)        in the case of an Acquisition of Equity Interests in a Person, after
giving effect to such Acquisition, 100% of the Equity Interests in such Person,
and any other Subsidiary resulting from such Acquisition, shall be owned
directly or indirectly by the Parent;

 

(d)        in the case of an Acquisition of assets of a Person, 100% of the
Equity Interests in any Subsidiary formed for the purpose of or resulting from
such Acquisition shall be owned directly or indirectly by the Parent;

 

(e)        such Acquisition is not actively opposed by the board of directors
(or similar governing body) of the selling Person or the Person whose Equity
Interests are to be acquired;

 

(f)        without limiting the generality of clause (a), above, (i) after
giving effect to such Acquisition, the Parent and its Subsidiaries shall be in
compliance with the requirements of Sections 6.15 and 6.17, and (ii) if such
Acquisition is in the form of a merger, consolidation or amalgamation, such
merger, consolidation or amalgamation shall conform to the requirements of
Section 6.03(d);

 

(g)        if the aggregate consideration (including assumed Debt) for such
Acquisition and all other Permitted Acquisitions consummated within the
preceding 365-day period exceeds $25,000,000, the Borrower Agent shall have
delivered to the Lender at least 20 days prior to the consummation of such
Acquisition (i) copies of the most recent drafts of the purchase agreement (or
equivalent agreement otherwise named) and related material documents pursuant to
which such Acquisition is to be effected (which draft purchase agreement and
other documents the Borrower Agent shall promptly supplement with modifications
thereto that effect material changes in terms of such Acquisition and,
concurrently with consummation thereof, the final forms of such purchase
agreement and other documents) and (ii) a certificate of a Financial Officer
showing to the reasonable satisfaction of the Lender that the Borrowers are (A)
in compliance on a pro forma basis after giving effect to such Acquisition, with
the covenants contained in Sections 6.11 and 6.12, recomputed as of the last day
of the most recently ended Fiscal Quarter for which financial statements are
available as if such Acquisition had occurred on such last day and (B) in
compliance with the provisions of clauses (a) through (f), above, inclusive;

 

(h)        with respect to all Acquisitions other than those described in clause
(g), above, the Borrower Agent shall have delivered to the Lender written notice
of such Acquisition, accompanied by such information relating thereto as the
Lender may reasonably request, promptly following the consummation of such
Acquisition; and

 

(i)         the aggregate consideration (including assumed Debt) for such
Acquisition shall not exceed an amount equal to fifty percent (50%) of
Consolidated Net Worth as of the end of the Fiscal Quarter most recently ended
prior to the date on which such Acquisition is consummated for which financial
statements are required to have been furnished to the Administrative Agent
pursuant to Section 5.01.

 

 17 

 

 

“Permitted Investments” means any of the following: (a) any investment in direct
obligations of the United States of America or any agency thereof; (b)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 90 days of the date of acquisition thereof issued by
any lender under the Syndicated Credit Agreement, the Lender, or a bank or trust
company which is organized under the Laws of the United States of America, any
State thereof or any foreign country recognized by the United States of America,
and which bank or trust company has capital, surplus and undivided profits
aggregating in excess of $500,000,000 (or the foreign currency equivalent
thereof) and whose long-term debt is rated “A-” (or such similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Exchange Act) or any money market
fund sponsored by a registered broker dealer or mutual fund distributor; (c)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any
lender under the Syndicated Credit Agreement, the Lender, or a bank meeting the
qualifications described in clause (b) above; (d) investments in commercial
paper, maturing not more than 90 days after the date of acquisition, issued by a
corporation (other than an Affiliate of the Parent) organized and in existence
under the Laws of the United States of America or any foreign country recognized
by the United States of America with a rating at the times as of which any
investment therein is made of “P-l” (or higher) by Moody’s or “A-1” (or higher)
by S&P; (e) investments in securities with maturities of six months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s; and
(f) as to any Insurance Subsidiary, any other investment permitted by its
Applicable Insurance Regulatory Authority (which other investments, by way of
clarification and not limitation, shall be deemed not to include the Equity
Interests of a Subsidiary).

 

“Permitted Liens” means:

 

(a)        Liens imposed by Law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by Law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws (including, without limitation, deposits made in the ordinary
course of business to cash collateralize letters of credit described in the
parenthetical in clause (i) of the definition of “Debt”);

 

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common Law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

 

 18 

 

 

(e)        Liens arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements, or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or Reinsurance
Agreements entered into by, any Insurance Subsidiary in the ordinary course of
business;

 

(f)        deposits with insurance regulatory authorities in the ordinary course
of business (which deposits may be in the form of cash collateralized letters of
credit);

 

(g)        banker’s liens, rights of set-off or similar rights in favor of a
depository institution with respect to deposit accounts maintained with a
depository institution in the ordinary course of business and securing only
obligations with respect to the maintenance of such accounts; and

 

(h)        easements, zoning restrictions, rights-of-way, licenses,
reservations, minor irregularities of title and similar encumbrances on real
property imposed by Law or arising in the ordinary course of business that do
not secure any monetary obligation and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Parent or any Subsidiary;

 

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate (i) is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA, or (ii) with respect to which the Borrower or any
ERISA Affiliate otherwise could incur liability under Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA.

 

“Pledge Agreement” means, as applicable, each Pledge and Security Agreement
dated as of the date hereof entered into between, as the case may be, the Parent
or JRG Reinsurance and the Lender, and any other Pledge and Security Agreement
hereafter entered into between a Loan Party and the Lender, in each case, as the
same may be confirmed, supplemented, amended or otherwise modified from time to
time pursuant and subject to the applicable provisions of this Agreement.

 

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

“Pricing Schedule” means the Pricing Schedule attached hereto as Exhibit A.

 

 19 

 

 

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by the Lender as its “prime” rate (or equivalent
rate otherwise named) in effect at its office in New York, New York, which prime
rate is not necessarily the lowest rate of interest charged by the Lender to
commercial borrowers. Each change in the Prime Rate will be effective for
purposes hereof from and including the date such change is publicly announced as
being effective.

 

“Regulatory Condition Satisfaction” has the meaning specified in
Section 4.01(l).

 

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary in the ordinary course of its business.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Parent or (b) any payment (whether in cash, securities or
other property) or incurrence of an obligation by the Parent or any of its
Subsidiaries, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interest in the Parent.

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary in the ordinary course
of its business cedes reinsurance to other insurers (other than to another
Insurance Subsidiary or any of its Subsidiaries).

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Revolving Availability Termination Date.

 

“Revolving Availability Termination Date” means the earlier of (a) the date on
which the Lender gives the Borrower Agent notice that the Lender will no longer
make Loans, issue Letters of Credit or extend outstanding Letters of Credit and
(b) the occurrence of an Event of Default that is not waived by Lender.

 

“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.

 

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.04(a), are to be used in making the calculations for
purposes of determining compliance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, and its successors and
assigns or, if it shall be dissolved or shall no longer assign credit ratings to
long-term debt, then any other nationally recognized statistical rating agency
designated by the Lender.

 

 20 

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Facility” means the secured revolving credit facility described and
defined in Section 2.01(b).

 

“Secured Facility Maximum Amount” means the maximum amount available under this
Agreement for secured Loans and secured Letters of Credit. As of the Closing
Date, the aggregate amount of the Secured Facility Maximum Amount is
$100,000,000. The Secured Facility Maximum Amount shall be a sublimit of, and
not in addition to, the Unsecured Facility Maximum Amount.

 

“Secured Facility Exposure” means the sum of (a) the aggregate outstanding
principal amount of the Secured Loans at such time and (b) the Secured LC
Exposure at such time.

 

“Secured Facility LC Reimbursement Obligations” means, at any time, all
obligations of the Borrowers to reimburse the Lender for amounts paid by any of
them in respect of drawings under Secured Facility Letters of Credit.

 

“Secured Facility Letter of Credit” means any letter of credit issued under the
Secured Facility pursuant to this Agreement.

 

“Secured LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Secured Facility Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Secured Facility LC Reimbursement Obligations
that have not yet been reimbursed by or on behalf of the Borrowers at such time.

 

“Secured Loan” means any loan made by the Lender under the Secured Facility
pursuant to Section 2.01(b).

 

“Security Documents” means the Pledge Agreements, the Control Agreements and
each other security agreement, control agreement and related security document
executed and delivered by the Borrowers and any applicable depository bank or
securities intermediary, in form and substance reasonably satisfactory to the
Lender, that grant to the Lender a perfected first priority Lien and security
interest in Eligible Collateral.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Lender is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Federal Reserve Board). Such reserve
percentages will include those imposed pursuant to such Regulation D. Eurodollar
Loans will be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to the Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Adjustment will
be adjusted automatically on and as of the effective date of any change in any
applicable reserve percentage.

 

 21 

 

 

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

 

“Statutory Surplus” means, as at any date, with respect to an insurance company
domiciled in the United States, the aggregate amount of surplus as regards
policyholders (determined without duplication in accordance with SAP) of such
insurance company, as set forth on page 3, line 38, of the most recent Statutory
Statement of such insurance company (or equivalent page, line, or statement, to
the extent that any thereof is modified or replaced).

 

“Stonewood Insurance” means Stonewood Insurance Company, a regulated insurance
company domiciled in the State of North Carolina.

 

“Subordinated Debt” means the Debt of a Loan Party evidenced by the Trust
Preferred Securities, Notes and any other Debt of a Loan Party (a) no part of
the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise) prior to
December 7, 2022 and (b) that has been subordinated to the Loans and other
obligations of such Loan Party under the Loan Documents in right and time of
payment upon terms that are satisfactory to the Lender, which terms may, in the
Lender’s determination, include (without limitation) limitations or restrictions
on the right of the holder of such Debt to receive payments and exercise
remedies.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries.

 

“Subsidiary” means any subsidiary of a Loan Party; provided that, unless the
context indicates otherwise, “Subsidiary” means a subsidiary of the Parent.

 

“Subsidiary Debt Amount” means at any time, without duplication, the aggregate
principal amount of Debt incurred by any and all Subsidiaries (other than JRG
Reinsurance) under Section 6.01(a)(ix) that is outstanding at such time.

 

“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes business under a
reinsurance agreement that would be considered a “financing-type” reinsurance
agreement as determined by the independent certified public accountants of such
Insurance Subsidiary in accordance with principles published by the Financial
Accounting Standards Board or the Second Edition of the AICPA Audit Guide for
Stock Life Insurance Companies (pp. 91-92 or equivalent provisions), as the same
may be revised from time to time.

 

 22 

 

 

“Syndicated Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 7, 2016, among the Borrowers, the lenders party
thereto and KeyBank National Association, as administrative agent and letter of
credit issuer (as amended or modified from time to time).

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

 

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Parent, of the type described in any
or all of clauses (a), (b) (which, by way of clarification and not limitation,
shall include Hybrid Securities), (c), (d), (e) and (h) of the definition of
“Debt” on such date, plus (b) Consolidated Net Worth of the Parent, on such
date.

 

“Trust Preferred Securities” means mandatorily redeemable preferred securities
issued by one or more Delaware business trusts that are Affiliates of the Parent
or any Subsidiary (including, without limitation, Closing Date Trust Preferred
Securities), to which trusts the such Subsidiary has issued Trust Preferred
Securities notes; provided that no such preferred securities shall be
mandatorily redeemable earlier than December 7, 2022.

 

“United States” means the United States of America.

 

“Unsecured Facility” means the unsecured revolving credit facility described and
defined in Section 2.01(a).

 

“Unsecured Facility Maximum Amount” means the maximum amount available under
this Agreement for unsecured Loans and unsecured Letters of Credit. As of the
Closing Date, the aggregate amount of the Unsecured Facility Maximum Amount is
$100,000,000.

 

“Unsecured Facility Exposure” means the sum of (a) the aggregate outstanding
principal amount of the Unsecured Loans at such time and (b) the Unsecured LC
Exposure at such time.

 

“Unsecured Facility LC Reimbursement Obligations” means, at any time, all
obligations of the Borrowers to reimburse the Lender for amounts paid by any of
them in respect of drawings under Unsecured Facility Letters of Credit.

 

“Unsecured Facility Letter of Credit” means any letter of credit issued under
the Unsecured Facility pursuant to this Agreement.

 

“Unsecured LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Unsecured Facility Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Unsecured Facility LC Reimbursement Obligations
that have not yet been reimbursed by or on behalf of the Borrowers at such time.

 

 23 

 

 

“Unsecured Loan” means any loan made by the Lender under the Unsecured Facility
pursuant to Section 2.01(b).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

 

Section 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03        Terms Generally. The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the word
“property” shall be construed to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

 24 

 

 

Section 1.04        Accounting Terms; Changes in GAAP.

 

(a)        Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Lender
hereunder shall (unless otherwise disclosed to the Lender in writing at the time
of delivery thereof in the manner described in subsection (b) below) be
prepared, in accordance with GAAP or with SAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lender hereunder (which, prior to the delivery of the first financial
statements under Section 5.01 hereof, shall mean the audited, or annual
statutory, financial statements as at December 31, 2016 referred to in
Section 3.04 hereof). All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP or with SAP applied on a basis consistent
with those used in the preparation of the latest annual or quarterly financial
statements furnished to the Lender pursuant to Section 5.01 hereof (or, prior to
the delivery of the first financial statements under Section 5.01 hereof, used
in the preparation of the audited, or annual statutory, financial statements as
at December 31, 2016 referred to in Section 3.04 hereof) unless (i) the Parent
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Lender shall so object in
writing within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 5.01 hereof, shall mean
the audited, or annual statutory, financial statements referred to in
Section 3.04 hereof); provided that, if any change in GAAP by reason of a change
from GAAP to IFRS or, if applicable, portions thereof (as provided in the
definition of “GAAP”) would affect in any material respect the computation of
any ratio or other financial covenant, basket, calculation or requirement set
forth herein or in any other Loan Document, the Lender and the Parent shall
endeavor to negotiate in good faith a modification of such ratio, covenant,
basket, calculation or requirement to preserve the original intent thereof in
light of such change from GAAP to IFRS or, if applicable, a portion thereof; and
until, if ever, such modification shall have been effected by an amendment to
such ratio, covenant, basket, calculation or requirement approved by the Parent
and the Lender as provided in Section 9.02 hereof, (i) such ratio, covenant,
basket, calculation or requirement shall continue to be computed in accordance
with GAAP prior to such change to IFRS (or, if applicable, portions thereof) and
(ii) the Parent shall provide to the Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio, covenant,
basket, calculation or requirement made before and after giving effect to such
change from GAAP to IFRS (or, if applicable, portions thereof).

 

(b)        The Parent shall deliver to the Lender at the same time as the
delivery of any annual or quarterly financial statement under Section 5.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles, or statutory accounting practices,
employed in the preparation of such statement and the application of accounting
principles, or statutory accounting practices, employed in the preparation of
the next preceding annual or quarterly financial statements as to which no
objection has been made in accordance with the last sentence of subsection (a)
above and (ii) reasonable estimates of the difference between such statements
arising as a consequence thereof.

 

(c)        To enable the ready and consistent determination of compliance with
the covenants set forth in Article 6 hereof, the Parent shall not change the
last day of its fiscal year from December 31, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

 25 

 

 

ARTICLE 2

THE CREDITS

 

Section 2.01        Facilities. (a) Subject to the terms and conditions set
forth in this Agreement, upon request from a Borrower from time to time during
the Revolving Availability Period, the Lender may, in its sole discretion make
Unsecured Loans to a Borrower and issue Unsecured Facility Letters of Credit, in
each case on an unsecured basis (the “Unsecured Facility”); provided that no
Unsecured Loan and no Unsecured Facility Letter of Credit shall at any time
result in (i) the Lender’s Unsecured Facility Exposure exceeding the Unsecured
Facility Maximum Amount or (ii) the Lender’s Unsecured Facility Exposure plus
the Lender’s Secured Facility Exposure exceeding the Maximum Amount then in
effect. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Unsecured Loans.

 

(b)        Subject to the terms and conditions set forth in this Agreement, upon
request from a Borrower, from time to time during the Revolving Availability
Period, the Lender may, in its sole discretion, make Secured Loans to a Borrower
and issue Secured Facility Letters of Credit, in each case on a secured basis
(the “Secured Facility”); provided that no Secured Loan and no Secured Facility
Letter of Credit shall at any time result in the Lender’s Secured Facility
Exposure exceeding the lesser of (i) its Secured Facility Maximum Amount and
(ii) the aggregate Collateral Value of the Eligible Collateral then held by the
Lender. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Secured Loans. The
Secured Facility shall be (x) a sublimit of, and not in addition to, the
Unsecured Facility and (y) available at the option of the Borrowers.

 

Section 2.02        Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Interest Type as the Borrower Agent may request
(subject to Section 2.14) in accordance herewith. The Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of the Lender to make such Loan. Any exercise of such option shall not affect
the Borrowers’ obligation to repay such Loan as provided herein.

 

(b)        At the beginning of each Interest Period for any Eurodollar
Borrowing, the aggregate amount of such Borrowing shall be an integral multiple
of $500,000 and not less than $2,000,000. When each Base Rate Borrowing is made,
the aggregate amount of such Borrowing shall be an integral multiple of $100,000
and not less than $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that (i) is equal to the entire unused balance of the
applicable Maximum Amount or (ii) is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Interest Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five Eurodollar Borrowings outstanding.

 

(c)        Notwithstanding any other provision hereof, the Borrowers will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

 26 

 

 

Section 2.03        Requests to Borrow Loans. To request a Borrowing, the
Borrower Agent shall notify the Lender of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Prevailing Eastern
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of a Base Rate Borrowing, not later than 11:00 a.m., Prevailing Eastern
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or e-mail transmission to the Lender of a written Borrowing Request in
a form approved by the Lender and signed by the Borrower Agent. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)        the aggregate amount of such Borrowing;

 

(ii)        the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of “Interest Period”;

 

(v)        whether such Borrowing will consist of Unsecured Loans or Secured
Loans; and

 

(vi)        the location and number of the Parent’s account to which funds are
to be disbursed.

 

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower Agent
will be deemed to have selected an Interest Period of one month’s duration. If
no election is made as to Unsecured Loans or Secured Loans, the requested
Borrowing will consist of Unsecured Loans.

 

Section 2.04        [Reserved].

 

Section 2.05        Letters of Credit. (a) Subject to the terms and conditions
set forth herein, the Borrowers may, by and through the Borrower Agent, request
the issuance of standby and commercial Letters of Credit for its own account or
for the account of a Subsidiary, in a form reasonably acceptable to the Lender,
from time to time during the Revolving Availability Period. If the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower Agent to, or otherwise entered into by the Borrowers
with, the Lender relating to any Letter of Credit are not consistent with the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.

 

 27 

 

 

(b)        To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower Agent
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements and a distribution list for doing so have been approved by the
Lender) to the Lender (reasonably, and in any event not later than three (3)
Business Days, in advance of the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of, as the case may be a Secured
Facility Letter of Credit or an Unsecured Facility Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (i) whether such Letter of Credit is requested under the Secured
Facility or the Unsecured Facility, (ii) the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), (iii) the date
on which such Letter of Credit is to expire (which shall comply with
Section 2.05(c)), (iv) the amount of such Letter of Credit, (v) the name and
address of the beneficiary thereof and (vi) such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Lender, the Borrower Agent also shall submit a letter of credit
application on the Lender’s standard form (with such changes as are agreed by
the Lender and the Borrower Agent) in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (A) if such Letter of
Credit is a Secured Facility Letter of Credit, the Secured Facility Exposure
shall not exceed the lesser of (1) the Secured Facility Maximum Amount then in
effect and (2) the aggregate Collateral Value of the Eligible Collateral then
held by the Lender, and (B) if such Letter of Credit is an Unsecured Facility
Letter of Credit, the Unsecured Facility Exposure plus the Secured Facility
Exposure shall not exceed the Unsecured Facility Maximum Amount then in effect.

 

(c)        Each Letter of Credit shall expire at or before the close of business
on the date that is one year after such Letter of Credit is issued (or, in the
case of any renewal or extension thereof, not later than one year after such
renewal or extension). If the Borrower Agent so requests, a Letter of Credit
shall have an automatic renewal provision; provided that any Letter of Credit
that has an automatic renewal provision must permit the Lender to prevent any
such renewal by giving prior notice to the beneficiary thereof not later than 30
days prior to the renewal date of such Letter of Credit. If any Letter of Credit
remains outstanding after the Revolving Availability Termination Date, the
Borrowers shall either (i) Cash Collateralize the outstanding amount of such
Letter of Credit, or (ii) if the Lender agrees in its sole discretion, provide
back-to-back letters of credit from a financial institution reasonably
acceptable to Lender, in either case, within five Business Days after the
Revolving Availability Termination Date.

 

(d)        If the Lender makes any LC Disbursement under a Letter of Credit, the
Borrowers shall reimburse such LC Disbursement by paying an amount equal to such
LC Disbursement to the Lender not later than 2:00 p.m., Prevailing Eastern Time,
on (i) the Business Day that the Borrower Agent receives written notice of such
LC Disbursement, if such notice is received before 11:00 a.m., Prevailing
Eastern Time, on the day of receipt or (ii) the next Business Day, if such
notice is not received before 11:00 a.m. on the day of receipt; provided that,
if such LC Disbursement is at least $100,000 and relates to a Letter of Credit
issued for the account of the Parent, the Borrower Agent may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be made with the proceeds of a Base Rate Loan in
an equivalent amount and, to the extent so financed, the Parent’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Loan.

 

 28 

 

 

(e)        The obligation of the Borrowers to reimburse LC Disbursements as
provided in Section 2.05(d) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. None of the Lender and its Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Lender. In the
absence of gross negligence or willful misconduct on the part of the Lender (as
finally determined by a court of competent jurisdiction), the Lender shall be
deemed to have exercised care in each such determination. Without limiting the
generality of the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either (A)
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary or (B)
refuse to accept and make payment upon such documents if such documents do not
strictly comply with the terms of such Letter of Credit.

 

(f)        The Lender shall, promptly after its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.

 

(g)        Unless the Borrowers reimburse an LC Disbursement in full on the day
it is made (if notice is given to the Borrower Agent before 11:00 a.m.,
Prevailing Eastern Time, on the day the LC Disbursement is made or, otherwise,
on the next Business Day), the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 2.05(d), then Sections 2.13(d) shall apply.

 

Section 2.06        Funding of Loans. The Lender shall wire the principal amount
thereof in immediately available funds, by 1:00 p.m., Prevailing Eastern Time,
on the proposed date of each Loan, to the account designated in the Borrowing
Notice.

 

 29 

 

 

Section 2.07        Interest Elections. (a) Each Borrowing of Loans initially
shall be of the Interest Type specified in the applicable Borrowing Request and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrowers may, by and
through the Borrower Agent, elect to convert such Borrowing to a different
Interest Type or, in the case of a Eurodollar Borrowing, to continue such
Borrowing for one or more additional Interest Periods, all as provided in this
Section. The Borrower Agent may elect different options with respect to
different portions of the affected Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)        To make an election pursuant to this Section, the Borrower Agent
shall notify the Lender thereof by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Agent were
requesting that a Borrowing of the Interest Type resulting from such election be
made on the effective date of such election. Each such telephonic Interest
Election shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or e-mail transmission to the Lender of a written Interest Election in
a form approved by the Lender and signed by the Borrower Agent.

 

(c)        Each telephonic and written Interest Election shall specify the
following information in compliance with Section 2.03 and subsection (d) of this
Section:

 

(i)        the Borrowing to which such Interest Election applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.

 

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrowers will be deemed to have selected an Interest
Period of one month’s duration.

 

(d)        If the Borrower Agent fails to deliver a timely Interest Election
with respect to a Eurodollar Borrowing before the end of an Interest Period
applicable thereto, such Borrowing (unless repaid) will be converted to a Base
Rate Borrowing at the end of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Lender so notifies the Borrower Agent, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) each Eurodollar Borrowing (unless repaid) will be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto on the date of such notice.

 

Section 2.08        [Reserved]

 

 30 

 

 

Section 2.09        Payment at Maturity; Evidence of Debt. (a) The Parent
unconditionally promises to pay to the Lender on the Maturity Date the then
unpaid principal amount of the Loans.

 

(b)        The Lender shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Interest Type thereof and each Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder.

 

(c)        The entries made in the accounts maintained pursuant to
subsection (b) of this Section shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that any failure by
the Lender to maintain such accounts or any error therein shall not affect the
Parent’s obligation to repay the Loans in accordance with the terms of this
Agreement.

 

(d)        The Lender may request that Loans made by it be evidenced by a
promissory note; provided that the Lender’s obtaining or not obtaining such a
promissory note shall not impair or otherwise affect the provisions of this
Section. In such event, the Borrowers shall prepare, execute and deliver to the
Lender a promissory note payable to the Lender (or, if requested by the Lender,
to the Lender and its registered assigns) and in a form approved by the Lender.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

Section 2.10        Optional and Mandatory Prepayments.

 

(a)        Optional Prepayments. The Parent will have the right at any time to
prepay any Borrowing in whole or in part without premium or penalty, but subject
to the provisions of this Section and Section 2.16; provided that the aggregate
amount of each such prepayment shall be an integral multiple of $50,000 and not
less than $250,000.

 

(b)        Mandatory Increase of Collateral or Prepayments. (i) If at any date
the Secured Facility Exposure exceeds the aggregate Collateral Value of the
Eligible Collateral then held by the Lender, in each case determined as of such
date, then not later than the next succeeding Business Day, the Borrowers shall
be required to deposit with the Lender additional Eligible Collateral having a
Collateral Value equal to such excess until the Secured Facility Exposure does
not exceed the aggregate Collateral Value of the Eligible Collateral then held
by the Lender; (ii) if at any date the Secured Facility Exposure exceeds the
Secured Facility Maximum Amount, determined as of such date, then not later than
the next succeeding Business Day, the Borrowers shall be required to prepay the
Loans in an amount equal to such excess until the Secured Facility Exposure does
not exceed the Secured Facility Maximum Amount; and (iii) if at any date the
Unsecured Facility Exposure plus the Secured Facility Exposure exceeds the
Unsecured Facility Maximum Amount, determined as of such date, then not later
than the next succeeding Business Day, the Borrowers shall be required to prepay
the Loans in an amount equal to such excess until the Unsecured Facility
Exposure plus the Secured Facility Exposure does not exceed the Unsecured
Facility Maximum Amount.

 

 31 

 

 

(c)        Allocation of Prepayments. Before any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Agent shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in a
notice of such prepayment.

 

(d)        Partial Prepayments. Each partial prepayment of a Borrowing shall be
in an amount such that the remaining unpaid amount of such Borrowing would be
permitted under Section 2.02(b) for a Borrowing of the same Interest Type,
except as needed to apply fully the required amount of a mandatory prepayment.
Each partial prepayment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.

 

(e)        Accrued Interest. Each prepayment of a Borrowing shall be accompanied
by accrued interest to the extent required by Section 2.13.

 

(f)        Notice of Prepayments. Except with respect to a prepayment under
Section 2.10(b), the Borrower Agent shall notify the Lender by telephone
(confirmed by telecopy or e-mail transmission) of any prepayment of any
Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later than
noon, Prevailing Eastern Time, three (3) Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment described in clause (c) above, a reasonably detailed calculation of
the amount of such prepayment.

 

Section 2.11        [Reserved].

 

Section 2.12        Fees. (a) The Borrowers shall pay to the Lender a letter of
credit fee, which shall accrue during the Revolving Availability Period on the
maximum amount available to be drawn under each Letter of Credit at a rate per
annum equal to (i) with respect to Secured Letters of Credit, the Applicable
Rate for Eurodollar Loans for the Secured Facility set forth in the Pricing
Schedule and (ii) with respect to Unsecured Letters of Credit, the Applicable
Rate for Eurodollar Loans for the Unsecured Facility set forth in the Pricing
Schedule. Such letter of credit fees shall be payable in arrears on the last
Business Day of each calendar quarter in respect of the quarter then ending.

 

(b)        The Borrowers shall pay to the Lender, for its own account, fees
payable in the amounts and at the times separately agreed upon by the Borrowers
and the Lender.

 

(c)        All fees payable hereunder shall be computed on the basis of a year
of 360 days and will be payable for the actual number of days elapsed and shall
be paid on the dates due, in immediately available funds, to the Lender. Fees
paid shall not be refundable under any circumstances.

 

 32 

 

 

Section 2.13        Interest.

 

(a)         The Secured Loans comprising a Base Rate Borrowing shall bear
interest for each day at the Alternate Base Rate, plus the Applicable Rate for
the Secured Facility. The Unsecured Loans comprising a Base Rate Borrowing shall
bear interest for each day at the Alternate Base Rate, plus the Applicable Rate
for the Unseucred Facility.

 

(b)        The Secured Loans comprising a Eurodollar Borrowing shall bear
interest for each Interest Period in effect for such Borrowing at the Adjusted
LIBO Rate for such Interest Period, plus the Applicable Rate for the Secured
Facility. The Unsecured Loans comprising a Eurodollar Borrowing shall bear
interest for each Interest Period in effect for such Borrowing at the Adjusted
LIBO Rate for such Interest Period, plus the Applicable Rate for the Unsecured
Facility.

 

(c)        [Reserved].

 

(d)        Notwithstanding the foregoing, upon and during the continuance of an
Event of Default, and continuing for so long as an Event of Default exists, (i)
each Loan shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2.00%) plus the rate that otherwise would be
applicable to such Loan as provided in the preceding subsections of this
Section, and (ii) any other sum then due and payable hereunder shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2.00%) plus the Alternate Base Rate plus the Applicable Rate for Base
Rate Loans.

 

(e)        Interest accrued on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that (i)
interest accrued pursuant to Section 2.13(d) shall be payable on demand, (ii)
upon any repayment of any Loan (except a prepayment of a Base Rate Loan before
the Maturity Date), interest accrued on the principal amount repaid shall be
payable on the date of such repayment and (iii) upon any conversion of a
Eurodollar Loan before the end of the current Interest Period therefor, interest
accrued on such Loan shall be payable on the effective date of such conversion.

 

(f)        All interest hereunder will be computed on the basis of a year of 360
days, except that interest computed by reference to clause (a) of the definition
of “Alternate Base Rate” at times when the Alternate Base Rate is based on the
Prime Rate will be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case will be payable for the actual number of days
elapsed (including the first day but excluding the last day). Each applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Lender, and
its determination thereof will be conclusive absent demonstrable error.

 

Section 2.14        Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

 

(a)        deposits in dollars in the applicable amounts are not being offered
by banks generally in the London interbank market for such Interest Period;

 

(b)        the Lender determines that the Adjusted LIBO Rate for such Interest
Period, after giving effect to Section 2.15, will not adequately and fairly
reflect the cost to the Lender of making or maintaining such Loans for such
Interest Period; or

 

 33 

 

 

(c)        the Lender determines that adequate and reasonable means do not exist
for determining the Adjusted LIBO Rate for the requested Interest Period as
provided in Section 1.01 or that making or funding of Loans based on the
Adjusted LIBO Rate has become impracticable,

 

then the Lender shall give notice thereof to the Borrower Agent by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower Agent that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing will be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing will be made as a Base Rate Borrowing.

 

Section 2.15        Increased Costs; Capital Adequacy. (a) If any Change in Law
shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)        subject the Lender to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of any payments to the Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.17 and the
imposition of, or any change to, the rate of any Excluded Tax payable by the
Lender); or

 

(iii)        impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by the Lender or any
Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to the Lender
issuing or maintaining any Letter of Credit or to reduce any amount received or
receivable by the Lender hereunder (whether of principal, interest or
otherwise), then the Borrowers shall pay to the Lender such additional amount or
amounts as will compensate it for such additional cost incurred or reduction
suffered.

 

(b)        If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by it or
Letters of Credit issued by it, to a level below that which the Lender or the
Lender’s holding company reasonably could have achieved but for such Change in
Law (taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time following receipt of the certificate referred to in subsection (c) of this
Section, the Borrowers shall pay to the Lender such additional amount or amounts
as will compensate it or its holding company for any such reduction suffered.

 

 34 

 

 

(c)        A certificate of the Lender setting forth the amount or amounts
necessary to compensate it or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower Agent and shall be rebuttably presumed to be correct. Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that the Lender has complied with its obligations pursuant
to Section 2.21 hereof in an effort to eliminate or reduce such amount. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)        Failure or delay by the Lender to demand compensation pursuant to
this Section will not constitute a waiver of its right to demand such
compensation; provided that the Borrowers will not be required to compensate the
Lender pursuant to this Section for any increased cost or reduction incurred
more than one year before it notifies the Borrower Agent of the Change in Law
giving rise to such increased cost or reduction and of its intention to claim
compensation therefor. However, if the Change in Law giving rise to such
increased cost or reduction is retroactive, then the one year period referred to
above will be extended to include the period of retroactive effect thereof.

 

Section 2.16        Break Funding Payments. If (a) any principal of any
Eurodollar Loan is repaid on a day other than the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) any
Eurodollar Loan is converted on a day other than the last day of an Interest
Period applicable thereto, or (c) the Borrowers fail to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto, then the Borrowers shall compensate the Lender for its loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost and expense to the Lender shall be deemed to include an amount
determined by the Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the end of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have begun on the date of such
failure), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which the Lender would bid were it
to bid, at the beginning of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of the Lender setting forth any amount or amounts that the Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower Agent and
shall be conclusive absent demonstrable error. The Borrowers shall pay the
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.17        Taxes. (a) All payments by or on account of any obligation
of any Loan Party under the Loan Documents shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that, if a Loan Party shall be required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions and
withholdings (including deductions applicable to additional sums payable under
this Section) are made, the Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
applicable Loan Party shall make such deductions or withholdings and (iii) the
applicable Loan Party shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law.

 

(b)        In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

 35 

 

 

(c)        The Loan Parties shall indemnify the Lender, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by the Lender or required to be withheld or deducted from
a payment to the Lender with respect to any payment by or obligation of the
Borrowers under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto (unless such penalties, interest or expenses arise by reason of
the gross negligence or willful misconduct of such Lender), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment delivered to the Borrower Agent by the Lender shall be conclusive
absent demonstrable error. If the Borrowers have indemnified the Lender pursuant
to this Section 2.17(c), the Lender shall take such steps as the Borrower Agent
shall reasonably request (at the Borrowers’ expense) to assist the Borrowers in
recovering the Indemnified Taxes or Other Taxes and any penalties or interest
attributable thereto; provided that the Lender shall not be required to take any
action pursuant to this Section 2.17(c) unless, in the reasonable judgment of
the Lender, such action (i) would not subject the Lender to any unreimbursed
cost or expense and (ii) would not otherwise be disadvantageous to the Lender.

 

(d)        [Reserved].

 

(e)        As soon as practicable after the Borrowers pay any Indemnified Taxes
or Other Taxes to a Governmental Authority, the Borrower Agent shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

 

(f)        The Lender shall deliver to the Borrower Agent, at the time or times
prescribed by applicable Law, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower Agent as
will permit payments to be made hereunder or under any other Loan Document
without withholding or at a reduced rate of withholding. Without limiting the
generality of the foregoing, each Foreign Lender shall to the extent requested
by the Borrower Agent (i) furnish either (a) two (2) accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8BEN (or successor
form) (b) two (2) accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8ECI (or successor form) or (c) two (2) accurate and
complete originally executed U.S. Internal Revenue Service Forms W-8IMY and all
requisite supporting documentation, certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all interest payments hereunder, and (ii) to the
extent it may lawfully do so at such times, upon reasonable request by the
Borrower Agent, provide a new Form W-8BEN (or successor form), Form W-8ECI (or
successor form) or Form W-8IMY (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder; provided that any Foreign
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code and is claiming the “portfolio interest exemption” under
Section 881(c) of the Internal Revenue Code shall also furnish a “Non-Bank
Certificate” in the form from time to time specified by the Borrower Agent if it
is furnishing a Form W-8BEN. If a payment made to the Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Agent, at such time or
times reasonably requested by the Borrower Agent, such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower Agent as may be necessary for the Borrowers to comply with their
obligations under FATCA and to determine that the Lender has complied with the
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the immediately preceding
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

 36 

 

 

(g)        If the Lender is not a Foreign Lender it shall furnish two accurate
and complete originally executed U.S. Internal Revenue Service Forms W-9 (or
successor form) certifying that the Lender is exempt from U.S. federal backup
withholding tax.

 

(h)        The provisions of this Section 2.17 shall survive the termination of
this Agreement and repayment of the Loans.

 

Section 2.18        Payments Generally. (a) The Borrowers shall make each
payment required to be made by them under the Loan Documents (whether of
principal, interest or fees, reimbursement of LC Disbursements, or amounts
payable under Section 2.15, 2.16 or 2.17(c) or otherwise) before the time
expressly required under the relevant Loan Document for such payment (or, if no
such time is expressly required, before noon, Prevailing Eastern Time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amount received after such time on any day may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its offices at 115 S. LaSalle Street, Chicago, IL 60603 (or such other
address as may from time to time be designated by the Lender to the Borrower
Agent in writing). Unless otherwise specified herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day and, if such
payment accrues interest, interest thereon will be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars.

 

(b)        If at any time insufficient funds are received by and available to
the Lender to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, and (ii) second, to pay principal and
unreimbursed LC Disbursements then due hereunder.

 

Section 2.19         [Reserved].

 

Section 2.20        [Reserved].

 

 37 

 

 

Section 2.21        Lender’s Obligation to Mitigate. If the Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
additional amount to the Lender or any Governmental Authority for the account of
the Lender pursuant to Section 2.17, then the Lender shall use all commercially
reasonable efforts to mitigate or eliminate the amount of such compensation or
additional amount, including without limitation, by designating a different
lending office for funding or booking its Loans hereunder or by assigning its
rights and obligations hereunder to another of its offices, branches or
affiliates; provided that the Lender shall not be required to take any action
pursuant to this Section 2.21 unless, in the reasonable judgment of the Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future, (ii) would not subject the Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to the Lender in any material
respect. The Borrowers shall pay all reasonable costs and expenses incurred by
the Lender in connection with any such designation or assignment.

 

Section 2.22        Illegality. If the Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its applicable lending office to make, maintain or
fund Eurodollar Borrowings, or to determine or charge interest rates based upon
the Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower Agent, any obligation of the Lender to make or
continue Eurodollar Borrowings or to convert Base Rate Borrowings to Eurodollar
Borrowings shall be suspended until the Lender notifies the Borrower Agent that
the circumstances giving rise to such determination no longer exist, which
notice the Lender agrees to give promptly following such determination. Upon
receipt of such notice, the Borrowers shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Borrowings from the Lender to Base
Rate Borrowings, either on the last day of the Interest Period therefor, if the
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if the Lender may not lawfully continue to maintain such
Eurodollar Borrowings. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Each Borrower jointly and severally represents and warrants to the Lender that:

 

Section 3.01        Organization; Powers. Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02        Authorization; Enforceability. The Financing Transactions to
be entered into by each Loan Party are within its corporate, limited liability
company or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or other equity holder action. This Agreement has been duly executed
and delivered by the Borrowers and constitutes, and each other Loan Document to
which a Loan Party is to be a party, when executed and delivered by, as the case
may be, a Borrower or such other Loan Party, will constitute, a legal, valid and
binding obligation of, as the case may be, such Borrower or such other Loan
Party, in each case enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

 

 38 

 

 

Section 3.03        Governmental Approvals; No Conflicts. The Financing
Transactions and the use of the proceeds thereof (a) do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority or any exchange under which a Borrower’s Equity Interests
are traded, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable Law or the charter, by-laws, limited
liability company agreement or other organizational documents of the Borrower or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its properties, or give rise to a right thereunder to require
the Borrower to make any payment, where such default or payment reasonably can
be expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any property of any Loan Party (except for
Liens created pursuant to the Loan Documents).

 

Section 3.04        Financial Statements; No Material Adverse Change. (a) The
Parent has heretofore furnished to the Lender (i) the audited Consolidated
balance sheet of the Parent and its Subsidiaries as of December 31, 2016 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by Ernst & Young LLP, independent public accountants,
and (ii) the unaudited Consolidated balance sheet of the Parent and its
Subsidiaries as of March 31, 2017 and the related Consolidated statements of
income and cash flows for the Fiscal Quarter then ended and for the portion of
the Fiscal Year then ended, all certified by the Parent’s chief financial
officer. Such financial statements present fairly, in all material respects, the
Consolidated financial position of the Parent and its Subsidiaries as of such
dates and its Consolidated results of operations and cash flows for such periods
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above and
show all Material Debt and other liabilities, direct or contingent, of the
Parent and its Subsidiaries as of the date thereof. None of the Parent or any of
its Subsidiaries has on the date hereof any material contingent liabilities,
material liabilities for taxes, material unusual forward or long-term
commitments or material unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates.

 

(b)        Since December 31, 2016 there has been no material adverse change in
the business, operations, properties, assets, financial condition, contingent
liabilities or material agreements of the Parent and its Subsidiaries, taken as
a whole.

 

(c)        The Parent has heretofore furnished to the Lender the annual
Statutory Statement of each Insurance Subsidiary for the fiscal year thereof
ended December 31, 2016, and the quarterly Statutory Statement of each Insurance
Subsidiary for the fiscal quarter ended March 31, 2017, in each case as filed
with the Applicable Insurance Regulatory Authority. All such Statutory
Statements present fairly in all material respects the financial condition of
each Insurance Subsidiary as at, and the results of operations for, the fiscal
year ended December 31, 2016, and fiscal quarter ended March 31, 2017, in
accordance with statutory accounting practices prescribed or permitted by the
Applicable Insurance Regulatory Authority. As of the date hereof and as of the
Closing Date, since December 31, 2016, there has been no material adverse change
in the financial condition, operations or business of any Material Insurance
Subsidiary from that set forth in its respective Statutory Statement as at
December 31, 2016.

 

 39 

 

 

Section 3.05        Insurance Licenses. Schedule T to the most recent annual
Statutory Statement of each Domestic Insurance Subsidiary lists all of the
jurisdictions in which such Domestic Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”), and Schedule 3.05 hereto lists all of the
jurisdictions in which JRG Reinsurance holds active Licenses (including, without
limitation, Licenses from Applicable Insurance Regulatory Authorities). Each
Insurance Subsidiary is in compliance in all material respects with each License
held by it. No License (to the extent material) is the subject of a proceeding
for suspension or revocation or any similar proceedings, there is no sustainable
basis for such a suspension or revocation, and to the knowledge of each Borrower
no such suspension or revocation has been threatened by any Applicable Insurance
Regulatory Authority except in any such case where such proceedings would not
have a Material Adverse Effect.

 

Section 3.06        Parent Subsidiaries.

 

(a)        As of the Closing Date, the Parent has no Subsidiaries, other than
those set forth on Part A of Schedule 3.06. Part A of Schedule 3.06 accurately
identifies as of the Closing Date the jurisdiction under the Laws of which each
such Subsidiary is formed. The last sentence of the definition of “Material
Subsidiary” identifies all of the Parent’s Subsidiaries that are Material
Subsidiaries as of the Closing Date.

 

(b)        Set forth on Part B of Schedule 3.06 is a complete and correct list
of all Investments (other than (i) Investments disclosed in Part A of said
Schedule 3.06 and any other Investments existing as of the date hereof permitted
under Section 6.04 and (ii) Guarantees of Debt the aggregate principal or face
amount of which Debt is less than $5,000,000) held by the Parent or any of its
Subsidiaries in any Person on the date hereof and, for each such Investment, (A)
the identity of the Person or Persons holding such Investment and (B) the nature
of such Investment. Except as disclosed in Part B of Schedule 3.11, each
Borrower and each of its Subsidiaries owns, free and clear of all Liens, all
such Investments.

 

Section 3.07        Litigation. There is no action, suit, arbitration proceeding
or other proceeding, inquiry or investigation, at Law or in equity, before or by
any arbitrator or Governmental Authority pending against any Loan Party or any
Subsidiary or of which any Loan Party or any Subsidiary has otherwise received
notice or which, to the knowledge of a Loan Party, is threatened against any
Loan Party or any Subsidiary (i) as to which, but after giving effect to any
applicable insurance claim reserve, there is a reasonable possibility of an
unfavorable decision, ruling or finding which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involves any of the Loan
Documents or the Financing Transactions or the use of the proceeds thereof.

 

 40 

 

 

Section 3.08        Compliance with Laws and Agreements; Anti-Terrorism Laws.
(a) Each Loan Party is in compliance with all Laws of any Governmental Authority
applicable to it or its property (including (i) all Environmental Laws, (ii)
ERISA, (iii) applicable Laws dealing with intellectual property, and (iv) the
Fair Labor Standards Act and other applicable Law dealing with such matters) and
all indentures, agreements and other instruments binding on it or its property,
except where failures to do so, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

(b)        Without limiting the generality of paragraph (a), above, each
Insurance Subsidiary is in compliance, in all material respects, with its
Applicable Insurance Code and the other requirements applicable to it of its
Applicable Insurance Regulatory Authority.

 

(c)        None of any Loan Party or any Subsidiary is in violation in any
material respect of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(d)        None of any Loan Party or any Affiliate thereof or their respective
agents acting or benefiting in any capacity in connection with the Financing
Transactions, is any of the following (each a “Blocked Person”):

 

(i)        a Person that is listed in the annex to the Executive Order
No. 13224;

 

(ii)        a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to the Executive Order No. 13224;

 

(iii)        a Person with which the Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

(v)        a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

(vi)        a Person that is affiliated or associated with a Person listed
above.

 

(e)        None of any Loan Party, any Subsidiary or any of their agents acting
or benefiting in any capacity in connection with the Loans or other transactions
hereunder, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

 41 

 

  



Section 3.09        Investment Company Status. No Borrower is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

Section 3.10        Taxes. The Parent’s Domestic Subsidiaries are members of an
affiliated group of entities filing consolidated returns for Federal income tax
purposes, of which James River is the “common parent” (within the meaning of
Section 1504 of the Code) of such group. The Parent and its Subsidiaries have
filed all United States income tax returns, Bermuda income tax returns and all
other material tax returns that are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Parent or any of its Subsidiaries. The charges, accruals and reserves on the
books of the Parent and its Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Parent, adequate. No Loan Party
has given or been requested to give a waiver of the statute of limitations
relating to the payment of any Federal, state, local and foreign taxes or other
impositions.

 

Section 3.11        Material Debt Agreements and Liens.

 

(a)        Part A of Schedule 3.11 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, a Loan Party or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.11. The Debt and other
obligations of the Loan Parties hereunder and under the other Loan Documents
constitute “Senior Indebtedness” (or equivalent term otherwise named) under, and
defined in, the documents relating to the Closing Date Trust Preferred
Securities and any other of such Debt that is subordinated Debt of a Loan Party.

 

(b)        Part B of Schedule 3.11 is a complete and correct list of each Lien
securing Debt of any Person outstanding on the date hereof and on the Closing
Date the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000 and covering any property of a Loan Party or any of
its Subsidiaries, and the aggregate Debt secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of said Schedule 3.11.

 

Section 3.12        Environmental Matters. Each of the Loan Parties and its
Subsidiaries has obtained all environmental, health and safety permits, licenses
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not (either
individually or in the aggregate) have a Material Adverse Effect. Each of such
permits, licenses and authorizations is in full force and effect and each of the
Loan Parties and its Subsidiaries is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect.

 

 42 

 

 

Section 3.13        Equity Obligations. Except as set forth on Schedule 3.13,
there are no outstanding obligations of the Parent or any of its Subsidiaries to
repurchase, redeem, or otherwise acquire any Equity Interests of the Parent.

 

Section 3.14        No Reliance. Each Loan Party has made, independently and
without reliance upon the Lender, and based on such documents and information as
it has deemed appropriate, its own decision to enter into this Agreement and has
made (and will continue to make), independently and without reliance upon the
Lender, and based on such documents and information as it has deemed appropriate
(or shall deem appropriate at the time), its own legal, credit and tax analysis
of the transactions contemplated hereby.

 

Section 3.15        ERISA. Compliance by the Loan Parties and their Subsidiaries
with the provisions hereof and Loans and Letters of Credit contemplated hereby
will not involve any Prohibited Transaction within the meaning of ERISA or
section 4975 of the Internal Revenue Code or any breach of any other comparable
foreign Law. Each Loan Party and each of its Subsidiaries, (i) has fulfilled all
obligations under minimum funding standards of ERISA and the Code with respect
to each Plan that is not a Multiemployer Plan or a Multiple Employer Plan, (ii)
has satisfied all respective contribution obligations in respect of each
Multiemployer Plan and each Multiple Employer Plan, (iii) is in compliance in
all respects with all other applicable provisions of ERISA and the Code with
respect to each Plan, each Multiemployer Plan and each Multiple Employer Plan,
and (iv) has not incurred any liability under the Title IV of ERISA to the PBGC
with respect to any Plan, any Multiemployer Plan, any Multiple Employer Plan, or
any trust established thereunder, except (with respect to any matter specified
in any of the above clauses), for such matters as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No Plan or trust created thereunder has been terminated, and there have been no
ERISA Events, with respect to any Plan or trust created thereunder or with
respect to any Multiemployer Plan or Multiple Employer Plan, which termination
or ERISA Event has or reasonably could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan and give rise to a liability of a
Loan Party or any ERISA Affiliate in respect thereof which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.15 hereto, neither a Loan Party nor any ERISA
Affiliate is at the date hereof, or has been at any time within the five years
preceding the date hereof, an employer required to contribute to any
Multiemployer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in section 4001 of ERISA) in any Multiemployer Plan or
Multiple Employer Plan. Each Plan that is intended to be so qualified under
section 401(a) of the Code in fact is so qualified, except for any failure of
qualification which individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Neither any Loan Party nor any ERISA
Affiliate has any contingent liability with respect to any post-retirement
“welfare benefit plan” (as such term is defined in ERISA) except as has been
disclosed prior to the date hereof to the Lender in writing or on any financial
statements of the Parent and its Subsidiaries or any ERISA Affiliate provided to
the Lender or except for such contingent liabilities that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

 43 

 

 

Section 3.16        Regulation U. Neither the Parent nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying any such margin stock. No proceeds of any Loan or
drawings under any Letter of Credit will be used directly or indirectly to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any such margin stock.

 

Section 3.17        Disclosure. Each Loan Party has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of any Loan Party to the Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder, are complete and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time.

 

Section 3.18        Solvency. Immediately after the Financing Transactions to
occur on the Closing Date are consummated and after giving effect to the
application of the proceeds of each Loan made on the Closing Date and after
giving effect to the application of the proceeds of each Loan made on any other
date, (a) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (c) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and proposed to be conducted after the Closing Date.

 

Section 3.19        Insurance Act. JRG Reinsurance has not received any
direction or other notification pursuant to Section 32 of Insurance Act 1978 of
Bermuda. JRG Reinsurance does not carry on long term business for the purposes
of the Insurance Act 1978

 

ARTICLE 4

CONDITIONS

 

Section 4.01        Closing Date. The obligations of the Lender to make Loans
and to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied or waived by the
Lender:

 

(a)        The Lender shall have received counterparts hereof signed by the
Borrowers and the Lender.

 

 44 

 

 

(b)        The Lender shall have received a favorable written opinion letter
addressed to the Lender and dated the Closing Date of Bryan Cave LLP, counsel
for the Loan Parties, and Conyers, Dill & Pearman Limited, Bermuda counsel to
the Parent and JRG Reinsurance, which opinion letters shall cover such matters
relating to the Loan Parties, the Loan Documents or the Financing Transactions
as the Lender shall reasonably request and otherwise shall be in form and
content reasonably satisfactory to the Lender. The Parent requests such counsel
to deliver such opinion letter.

 

(c)        The Lender shall have received such documents and certificates as the
Lender or its counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party and its Material Subsidiaries,
the authorization for and validity of the Financing Transactions and any other
legal matters relating to each Loan Party, its Material Subsidiaries, the Loan
Documents or the Financing Transactions, all in form and substance satisfactory
to the Lender and its counsel.

 

(d)        The Lender shall have received a certificate, dated the Closing Date
and signed by the President, a Vice President or a Financial Officer of the
Parent, confirming compliance with the conditions set forth in clauses (b), (c)
and (d) of Section 4.02.

 

(e)        Since December 31, 2016, no event, development or circumstance has
occurred that has had or would reasonably be expected to have a Material Adverse
Effect.

 

(f)        The Lender shall not have become aware of any information or other
matter affecting the Loan Parties or the Financing Transactions which was in
existence prior to the date of this Agreement and is inconsistent in a material
and adverse manner with any such information or other matter disclosed to them
prior to the date of this Agreement.

 

(g)        Each Guarantor shall have executed and delivered to the Lender its
Payment Guaranty in form and substance satisfactory to the Lender.

 

(h)        The Parent shall have paid all fees and other amounts due and payable
to the Lender Parties on or before the Closing Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrowers under the Loan
Documents, including the fees payable pursuant to Section 2.12(b).

 

(i)         All consents and approvals required to be obtained from any
Applicable Insurance Regulatory Authority or other Governmental Authority or
other Person in connection with the Financing Transactions shall have been
obtained and be in full force and effect, except where failure to obtain such
approval or consent would not have a Material Adverse Effect.

 

(j)         [Reserved].

 

(k)        The Parent shall have delivered to the Lender evidence reasonably
satisfactory to the Lender that the Best Rating of each Insurance Subsidiary is
not lower than “A-”.

 

 45 

 

 

(l)        The Lender shall have received from JRG Reinsurance evidence
reasonably satisfactory to the Lender that no approval of any Applicable
Insurance Regulatory Authority is required for issuances of Letters of Credit
with respect to which JRG Reinsurance is obligated under either of the Secured
Facility or the Unsecured Facility and its pledge of Eligible Collateral under
the Secured Facility, with such Debt and other obligations of JRG Reinsurance
hereunder in each case ranking at least equally with claims of other creditors
(including policy holders) of JRG Reinsurance, or, if such approval is required,
that JRG Reinsurance has obtained such approval (the “Regulatory Condition
Satisfaction”).

 

(m)        JRG Re shall have executed and delivered to the Lender a Pledge
Agreement, a Control Agreement and such other Security Documents as the Lender
may reasonably require.

 

(n)        The Lender shall have received from the Loan Parties such other
certificates and other documents as the Lender may reasonably have requested,
including the promissory note complying with Section 2.09(d), if requested by
the Lender.

 

Section 4.02        Conditions to Initial Utilization and Each Subsequent
Utilization. The obligation of the Lender to make a Loan on the occasion of any
Borrowing (including the initial Borrowing), and the obligation of the Lender to
issue, amend, renew or extend any Letter of Credit, is each subject to receipt
of the Borrower Agent’s request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a)        The Closing Date shall have occurred.

 

(b)        Immediately before and immediately after giving effect to such
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
no Default shall have occurred and be continuing.

 

(c)        The representations and warranties of the Borrowers set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification therein) in all respects as of such date.

 

(d)        Immediately before and after such Borrowing is made, or a Letter of
Credit is issued, amended, renewed or extended, as applicable, the Secured
Facility Exposure will not exceed the Secured Facility Maximum Amount and the
Unsecured Facility Exposure will not exceed the Unsecured Facility Maximum
Amount.

 

(e)        In the case of the issuance of a Secured Facility Letter of Credit or
the making of a Secured Loan, the Borrowers shall have deposited with the Lender
pursuant to the Security Documents Eligible Collateral having a Collateral Value
of not less than the amount of such Letter of Credit or Loan, and the Secured
Facility Exposure shall not exceed the aggregate Collateral Value of the
Eligible Collateral then held by the Lender.

 

(f)        A Financial Officer of JRG Reinsurance shall have executed and
delivered to the Lender a certificate in form and substance reasonably
satisfactory to the Lender that the Regulatory Condition Satisfaction remains
effective.

 

 46 

 

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (b), (c)
and (d) of this Section.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until this Agreement shall have terminated and the principal of and interest on
each Loan and all fees and other amounts payable hereunder have been paid in
full and in cash, all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed in cash, and all other obligations hereunder
and under the other Loan Documents (other than unasserted claims for indemnity)
have been paid and satisfied in full and in cash, each Borrower jointly and
severally covenants and agrees with the Lender that:

 

Section 5.01        Financial Statements and Other Information. The Borrowers
shall furnish to the Lender:

 

(i)          as soon as available and in any event within 120 days after the end
of each Fiscal Year, the Parent’s audited Consolidated balance sheet as of the
end of such Fiscal Year and the related statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without
qualification or exception and without any qualification or exception as to the
scope of such audit and in accordance with generally accepted auditing
standards) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Parent and its Subsidiaries on a
Consolidated basis in accordance with GAAP;

 

(ii)         as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (and within 60
days after the end of each fourth Fiscal Quarter of each Fiscal Year), its
Consolidated balance sheet as of the end of such Fiscal Quarter and the related
statements of income and cash flows for such Fiscal Quarter and for the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as (A) reflecting all adjustments (which adjustments are
normal and recurring unless otherwise disclosed) necessary for a fair
presentation of the results for the period covered and (B) if the Parent is an
SEC reporting company (or equivalent under foreign Law), having been prepared in
accordance with the applicable rules of the SEC (or foreign equivalent) or,
otherwise, having been prepared in accordance with GAAP;

 

 47 

 

 

(iii)        concurrently with each delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer of the Parent (A)
certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (B) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
Section 6.12, (C) certifying that all representations and warranties of the Loan
Parties under Article 3 are true and correct in all material respects as of the
date of such certificate, (D) certifying the Leverage Ratio (with accompanying
computation thereof in reasonable detail) as of the end of such Fiscal Quarter
or Fiscal Year, as the case may be, (E) certifying the Best Rating of each
Insurance Subsidiary as of the end of such Fiscal Quarter or Fiscal Year, as the
case may be, and (F) identifying any change(s) in GAAP or in the application
thereof that have become effective since the date of, and have had an effect in
any material respect on, the Parent’s most recent audited financial statements
referred to in Section 3.04 or delivered pursuant to this Section (and, if any
such change has become effective, specifying the effect of such change on the
financial statements accompanying such certificate), unless such change(s) are
expressly identified in such financial statements accompanying such certificate;

 

(iv)        concurrently with each delivery of financial statements under clause
(i) above, (A) a certificate of the accounting firm that reported on such
financial statements stating whether during the course of their examination of
such financial statements they obtained knowledge of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (B) a certificate of a Financial Officer identifying any
Subsidiary that has been formed or acquired during the Fiscal Year covered by
such financial statements;

 

(v)        for so long as the Parent is an SEC reporting company (or equivalent
under foreign Law), promptly after the same become publicly available, copies of
all periodic and other material reports and proxy statements filed by the Parent
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC (or foreign equivalent thereof);

 

(vi)        promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of a Loan Party or any Material
Subsidiary under, the certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents of a Loan Party or any Material Subsidiary;

 

(vii)        as soon as available and in any event within 25 days after the end
of each calendar month, a certificate executed by a Financial Officer of the
Parent as of the last day of such calendar month setting forth (A) the undrawn
amount of each Secured Facility Letter of Credit outstanding on such date, (B)
an itemization of the Eligible Collateral securing each such Letter of Credit,
and (C) the Collateral Value thereof on such date, and

 

(viii)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of a Loan
Party and its Subsidiaries, or compliance with the terms of any Loan Document,
as the Lender may reasonably request;

 

 48 

 

 

provided that for so long as the Parent is an SEC reporting company (or
equivalent under foreign Law), any information or document that is required to
be furnished by any of clauses (i), (ii), (v), and (vi) of this Section 5.01 and
that is filed with the SEC via the EDGAR filing system shall be deemed to be
furnished so long as the Parent provides to the Lender electronic or written
notice of the posting of such information or document.

 

Section 5.02        Insurance Subsidiary Reporting. The Borrowers shall furnish
to the Lender copies of the following:

 

(i)          promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 45 days after the end of each of the first
three quarterly fiscal periods of each fiscal year of each Insurance Subsidiary
(and within 60 days after the end of each fourth fiscal period of each fiscal
year of each Insurance Subsidiary), its quarterly Statutory Statement for such
quarterly fiscal period, together with the opinion thereon of a senior financial
officer of such Insurance Subsidiary stating that such Statutory Statement
presents the financial condition of such Insurance Subsidiary for such quarterly
fiscal period in accordance with statutory accounting practices required or
permitted by the Applicable Insurance Regulatory Authority;

 

(ii)        promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 180 days after the end of each fiscal year of
each Insurance Subsidiary, the annual Statutory Statement of such Insurance
Subsidiary for such year, together with (a) the opinion thereon of a senior
financial officer of such Insurance Subsidiary stating that said annual
Statutory Statement presents the financial condition of such Insurance
Subsidiary for such fiscal year in accordance with statutory accounting
practices required or permitted by the Applicable Insurance Regulatory
Authority, (b) a certificate of a valuation actuary affirming the adequacy of
reserves taken by such Insurance Subsidiary in respect of future policyholder
benefits as at the end of such fiscal year (as shown on such Statutory
Statement) and (c) for each Material Insurance Subsidiary, the report of Ernst &
Young LLP (or other independent certified public accountants of recognized
national standing) on the annual Statutory Statements delivered pursuant to this
clause (ii);

 

(iii)        within 120 days after the close of each fiscal year of each
Insurance Subsidiary, a copy of the “Statement of Actuarial Opinion” for such
Insurance Subsidiary which is provided to the Applicable Insurance Regulatory
Authority (or equivalent information should such Applicable Insurance Regulatory
Authority no longer require such a statement), which statement shall be in the
format prescribed by the Applicable Insurance Code of such Insurance Subsidiary;

 

(iv)        promptly after any Insurance Subsidiary receives the results of a
triennial examination by the NAIC of the financial condition and operations of
such Insurance Subsidiary or any of its Subsidiaries (or results of an
equivalent examination by a similar foreign body), a copy thereof;

 

 49 

 

 

(v)        promptly following the delivery or receipt by a Loan Party or any of
its Insurance Subsidiaries of any correspondence, notice or report to or from
any Applicable Insurance Regulatory Authority that relates, to any material
extent, to the financial viability of any of its Subsidiaries, a copy thereof;

 

(vi)        within five Business Days after receipt, notice from any Applicable
Insurance Regulatory Authority of any threatened or actual proceeding for
suspension or revocation of any License or any similar proceeding with respect
to any such License; and

 

(vii)        promptly, notice of any denial of coverage, litigation, or
arbitration arising out of any Reinsurance Agreements to which any Insurance
Subsidiary is a party which denial, litigation or arbitration involves
$10,000,000 or more.

 

The Parent shall cause a Best Rating to be in effect with respect to each of its
Insurance Subsidiaries at all times.

 

Section 5.03        Notice of Material Events. The Borrowers shall furnish to
the Lender prompt written notice of the following:

 

(i)          the occurrence of any Default;

 

(ii)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator, Governmental Authority or Applicable Insurance Regulatory
Authority against or affecting a Loan Party or any Material Subsidiary that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or the filing any other legal or arbitral proceedings, and any
material development in respect of such legal or other proceedings, affecting a
Loan Party or any of its Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;

 

(iii)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liabilities of a Loan Party and its Subsidiaries in an aggregate amount
exceeding $10,000,000;

 

(iv)        the occurrence of any change in the Best Rating of an Insurance
Subsidiary;

 

(v)        on or prior to the effectiveness of any amendment to the terms of any
Material Debt (other than Debt owed to an Applicable FHLB), or the effectiveness
of any agreement governing any Debt in replacement or exchange thereof, a copy
of such amendment or agreement (other than Debt owed to an Applicable FHLB);
provided that promptly upon the request of the Lender from time to time, the
Borrowers shall provide to the Lender copies of agreements and other documents
evidencing, securing or otherwise governing Debt owed by any Domestic Insurance
Subsidiary to its Applicable FHLB;

 

(b)        any change in any Applicable Insurance Code that could reasonably be
expected to have a Material Adverse Effect, promptly upon a Financial Officer’s
(a) becoming aware of such change and (b) reaching the belief that such change
could reasonably be expected to have a Material Adverse Effect;

 

 50 

 

 

(c)        any change in the published financial strength rating by Best of any
Person to which any Insurance Subsidiary has ceded risk (that is not secured by
such Person’s delivery to such Insurance Subsidiary of a letter of credit or a
pledge of cash collateral) in excess of $5,000,000 pursuant to a Reinsurance
Agreement if such change causes such published rating to be “B++” or lower; and

 

(d)        any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.04        Existence; Conduct of Business. (a) Except as otherwise
permitted by the provisions of Section 6.03, each Loan Party shall, and shall
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business.

 

(b)        Without limiting the generality of paragraph (a), above, the
Borrowers shall cause each Insurance Subsidiary at all times to comply, in all
material respects, with its Applicable Insurance Code and the other requirements
applicable to it of its Applicable Insurance Regulatory Authority.

 

Section 5.05        Payment of Obligations. Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, pay all of its Material Debt and
other material obligations, including Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06        Insurance. Each Loan Party shall keep itself and all of its
insurable properties, and shall cause each Material Subsidiary to keep itself
and all of its insurable properties, insured at all times to such extent, by
such insurers, and against such hazards and liabilities as is customarily
carried by prudent businesses of like size and enterprise; and promptly upon the
Lender’s written request upon and during the continuance of an Event of Default,
each Loan Party shall furnish to the Lender such information about any such
insurance as the Lender may from time to time reasonably request; provided that,
nothing in this Section 5.06 shall be deemed to require any of the Parent’s
Material Subsidiaries to enter into any Reinsurance Agreement and provided,
further, that the Loan Parties and their Material Subsidiaries may self-insure
against such hazards and risks, and in such amounts as is customary for
corporations of a similar size and in similar lines of business.

 

 51 

 

 

Section 5.07        NAIC Ratio. In the event that the NAIC or any Applicable
Insurance Regulatory Authority shall at any time promulgate any risk-based
capital ratio requirements or guidelines, the Borrowers shall cause each
Domestic Insurance Subsidiary that is a Material Insurance Subsidiary to comply
with the minimum requirements or guidelines applicable to it as established by
the NAIC or such Applicable Insurance Regulatory Authority.

 

Section 5.08        Proper Records; Rights to Inspect. Each Loan Party shall,
and shall cause each of its Material Subsidiaries to, keep proper books of
record and account in which complete and correct entries are made of all
transactions relating to its business and activities. The Loan Parties shall,
and shall cause each of their Material Subsidiaries to, permit any
representatives designated by the Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
directors and employees, all at such reasonable times and as often as reasonably
requested, but, other than in exigent circumstances, taking into account
periodic accounting and regulatory compliance demands on the Loan Parties and
their Subsidiaries.

 

Section 5.09        Compliance with Laws.

 

(a)        Each Loan Party shall, and shall cause each of its Material
Subsidiaries to, comply with all Laws of any Governmental Authority (including
all Environmental Laws and ERISA and the respective rules and regulations
thereunder) applicable to it or its property, other than such Laws, rules or
regulations (i) the validity or applicability of which a Loan Party or any
Subsidiary is contesting in good faith by appropriate proceedings or (ii) the
failure to comply with which cannot reasonably be expected to result in a
Material Adverse Effect.

 

(b)        Without limiting the generality of the foregoing, each Loan Party and
its Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA PATRIOT Act or any other Anti-Terrorism Law. The Loan Parties
shall deliver to the Lender any certification or other evidence reasonably
requested from time to time by the Lender in its reasonable discretion,
confirming their compliance with this Section 5.09.

 

Section 5.10        Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to finance the general corporate purposes of the
Borrowers (including, without limitation, liquidity, acquisitions (except to the
extent restricted pursuant to this Agreement), and working capital needs of the
Borrowers and their Subsidiaries). No part of the proceeds of any Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
the Regulations of the Federal Reserve Board, including Regulations U and X.
Letters of Credit will be requested and used only to finance the general
corporate purposes (including working capital needs) of the Borrowers and their
Subsidiaries, and will not be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations U and X.

 

 52 

 

 

Section 5.11        Collateral. Prior to the Parent providing any Eligible
Collateral under the Secured Facility, the Parent shall have executed and
delivered to the Lender a Pledge Agreement, a Control Agreement and such other
Security Documents as the Lender may reasonably require, together with an
opinion delivered to the Lender, each in form and substance reasonably
satisfactory to the Lender.

 

ARTICLE 6

NEGATIVE COVENANTS

 

Until this Agreement shall have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full and in cash, all Letters of Credit have expired or been cancelled,
all LC Disbursements have been reimbursed in cash, and all other obligations
hereunder and under the other Loan Documents (other than unasserted claims for
indemnity) have been paid and satisfied in full and in cash, each Borrower
jointly and severally covenants and agrees with the Lender that:

 

Section 6.01        Debt; Certain Equity Securities; Prepayments. (a) No Loan
Party shall, nor shall it permit any of its Material Subsidiaries to, create,
incur, assume or permit to exist any Debt, except:

 

(i)          Debt created under the Loan Documents;

 

(ii)         Debt in connection with (a) the Closing Date Trust Preferred
Securities and (b) unsecured debentures issued by James River, due April 29,
2034 in the amount of $15,000,000;

 

(iii)        Debt of Material Subsidiaries to the Parent or to other Material
Subsidiaries;

 

(iv)        Debt of the Loan Parties and their Material Subsidiaries, including,
without limitation, Capital Lease Obligations, secured by Liens permitted under
Section 6.02(iv) hereof;

 

(v)         Debt (but only of Domestic Insurance Subsidiaries) to Applicable
FHLBs;

 

(vi)        Guarantees permitted under Section 6.04(a), Subordinated Debt and
Hybrid Securities;

 

(vii)        Debt consisting of letters of credit obtained from Comerica Bank by
JRG Reinsurance in the ordinary course of business so long as that aggregate
Debt thereunder does not at any time exceed $125,000,000;

 

 53 

 

 

(viii)       Debt under the Syndicated Credit Agreement in an aggregate amount
not to exceed $265,000,000 at any time outstanding; and

 

(ix)         additional Debt not to exceed $50,000,000 in an aggregate principal
amount at any time outstanding as to the Parent and its Subsidiaries on a
Consolidated basis; provided, however, that the Subsidiary Debt Amount shall not
at any time exceed an amount equal to $10,000,000, minus the Guarantor
Guaranteed Amount at such time;

 

provided that if any of the foregoing Debt is Debt of a Borrower owing to a
Subsidiary, such Debt shall be subordinated to the Debt and other obligations of
the Loan Parties hereunder and under the other Loan Documents on terms
reasonably satisfactory to the Lender.

 

(b)        No Loan Party shall issue Current Redeemable Equity.

 

(c)        The Parent shall not, and shall not permit any of its Subsidiaries
to, make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on or redemption, retirement, defeasance, or
acquisition for value of any Debt, other than the Debt and other obligations
hereunder and under the other Loan Documents.

 

Section 6.02        Liens. No Loan Party shall, nor shall it permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i)          Permitted Liens and Liens created pursuant to the Loan Documents;

 

(ii)         any Lien on any property of a Loan Party or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of such Loan Party or any Material
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(iii)        any Lien existing on any fixed or capital asset before the
acquisition thereof by a Loan Party or any Material Subsidiary or existing on
any fixed or capital asset of any Person that first becomes a Material
Subsidiary after the date hereof before the time such Person becomes a Material
Subsidiary; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Material Subsidiary,
(B) such Lien will not apply to any other property or asset of a Loan Party or
any Material Subsidiary, (C) such Lien will secure only those obligations which
it secures on the date of such acquisition or the date such Person first becomes
a Material Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, (D) the principal amount of Debt secured by any such Lien shall at no
time exceed 80% of the fair market value (as determined in good faith by a
Financial Officer of a Loan Party) of such fixed or capital asset at the time it
was acquired (by purchase, construction or otherwise) and (E) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iii) shall not at any time exceed $10,000,000;

 

 54 

 

 

(iv)        Liens on fixed or capital assets acquired, constructed or improved
by a Loan Party or any Material Subsidiary; provided that (A) such Liens and the
Debt secured thereby are incurred before or within 90 days after such
acquisition or the completion of such construction or improvement, (B) the Debt
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (C) such Liens will not apply to any other
property of a Loan Party or any Material Subsidiary and (D) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iv) shall not at any time exceed $10,000,000;

 

(v)         Liens to secure a Debt owing to a Borrower or a Guarantor;

 

(vi)        Liens on the assets of a Domestic Insurance Subsidiary to secure
Debt owing by such Domestic Insurance Subsidiary to its Applicable FHLB;

 

(vii)       Cash and investment property (other than Equity Interests in any
Subsidiary) deposited as collateral to secure letter of credit and other Debt
permitted under clause (vii) and clause (viii) of Section 6.01(a), but only so
long as the sum of (A) the aggregate undrawn amount of letters of credit secured
thereby, plus (B) the aggregate amount of unreimbursed letter of credit drawings
secured thereby, plus (C) the aggregate unpaid balance of loan principal or
other Debt secured thereby, in each case under both such clauses (vii) and (ix)
taken together, does not at any time exceed $50,000,000; and;

 

(viii)       any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clauses (ii), (iii),
(iv), (v), (vi) or (vii) of this Section; provided that such Debt under any of
clauses (ii), (iii), (iv) and (vi) is not increased (except by the amount of
fees, expenses and premiums required to be paid in connection with such
refinancing, extension, renewal or refunding) and is not secured by any
additional assets; and

 

(ix)        other Liens under the Syndicated Credit Agreement so long as the
aggregate outstanding principal amount of the obligations secured thereby do not
exceed $152,500,000.

 

Section 6.03        Fundamental Changes.

 

(a)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless it is a Permitted Acquisition; provided that
James River UK may dissolve or merge with the Parent so long as each and all of
the following is satisfied: (i) the Parent shall have delivered to the Lender
written notice of such merger or dissolution and the intended date of
consummation thereof at least 20 Business Days in advance of such intended date
of consummation, (ii) such notice is accompanied with copies of the definitive
documentation that will effect such merger or dissolution, (iii) no Default
exists on the date of such notice and on the date of such consummation, (iv)
after giving effect to such merger or dissolution, the Parent shall own 100% of
all of the issued and outstanding Equity Interests of each of James River and
any other Person that is then a Subsidiary of James River UK, (v) in the case of
a merger, the Parent is the surviving Person, (vi) the Parent shall have caused
to be delivered to the Lender such opinions of counsel as the Lender may
reasonably request, and (vii) the Lender shall not have determined in its good
faith judgment that such merger or dissolution impairs or otherwise adversely
affects any right or interest of the Lender hereunder or under any other Loan
Document.

 

 55 

 

 

(b)        No Loan Party shall, nor shall it permit any of its Subsidiaries to,
make any Acquisition or otherwise acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for (i)
purchases of inventory and other property to be sold or used in the ordinary
course of business, (ii) Assumed Reinsurance in the ordinary course of business,
(iii) Investments permitted under Section 6.04, (iv) capital expenditures in the
ordinary course of business, and (v) Permitted Acquisitions.

 

(c)        No Loan Party shall, nor shall it permit any of its Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or Property,
whether now owned or hereafter acquired.

 

(d)        Notwithstanding the foregoing provisions of this Section 6.03:

 

(i)        any Subsidiary may be merged or consolidated with or into: (A) a Loan
Party if such Loan Party shall be the continuing or surviving company or (B) any
other Subsidiary; provided that if any such transaction shall be between a
Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving company;

 

(ii)        any Material Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to a Loan Party or a Wholly Owned Subsidiary of a Loan Party; and

 

(iii)        any Material Subsidiary may merge or consolidate with or acquire
the business, property or Equity Interests and Equity Rights of another Person
if (A) both immediately prior to and after giving effect to such merger,
consolidation or acquisition, no Default exists, (B) after giving pro forma
effect (pursuant to accounting procedures satisfactory to the Lender) to such
merger, consolidation or acquisition, the Leverage Ratio as of the Fiscal
Quarter most recently ended shall not be greater than 0.35 to 1, (C) in the case
of an acquisition of Equity Interests and Equity Rights, such Material
Subsidiary acquires 100% of the issued and outstanding Equity Interests and
Equity Rights of such Person and (D) in the case of a merger or consolidation,
the surviving entity is a Wholly Owned Subsidiary of a Loan Party.

 

 56 

 

 

Section 6.04        Investments, Loans, Advances, Guarantees and Acquisitions

 

(a)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, make or permit to remain outstanding any Investments except (i)
Investments outstanding on the date hereof and identified in Part B of Schedule
3.06, (ii) operating deposit accounts with banks, (iii) Permitted Investments,
(iv) (A) the Payment Guaranties, (B) Investments by a Loan Party and its
Material Subsidiaries in their respective Subsidiaries; provided that the Loan
Parties’ Investments in Foreign Subsidiaries acquired or formed after the
Closing Date that are not organized under the Laws of Bermuda (exclusive of the
Parent’s Investment in James River UK upon and subject to the terms and
conditions of this Agreement) shall not exceed $10,000,000 in the aggregate as
to all Loan Parties in any Fiscal Year and (C) Guarantees by James River UK of
the Debt under the Syndicated Credit Agreement permitted by Section
6.01(a)(viii) and of the Debt permitted by Section 6.01(a)(ix), provided that
the Guarantor Guaranteed Amount shall not at any time exceed an amount equal to
$10,000,000, minus the Subsidiary Debt Amount at such time, and (D) Guarantees
by JRG Reinsurance of any Debt of the Parent permitted under clause (i) or cause
(ix) of Section 6.01(a), (v) Hedging Agreements in the ordinary course of a Loan
Party’s or such Subsidiary’s business, (vi) so long as no Default exists or
would exist after giving effect thereto, the prepayment or acquisition by a Loan
Party or any other Subsidiary of its or a Subsidiary’s Trust Preferred
Securities notes (and the related Trust Preferred Securities) so long as the
aggregate principal amount of all such Trust Preferred Securities notes (and the
related Trust Preferred Securities) prepaid or acquired from and after December
7, 2016 does not exceed $10,000,000, (vii) Permitted Acquisitions, and (viii) so
long as no Default exists or would exist after giving effect thereto, and
subject to the requirements of Section 6.09, Investments in Persons Controlled
by D.E. Shaw & Co., L.P., a Delaware limited partnership, in an aggregate amount
outstanding at any one time (net of repayments of capital and proceeds of
disposition thereof) not to exceed $75,000,000; provided, however, that none of
the foregoing Investments shall consist of a general partnership interest of any
partnership, whether general or limited (or equivalent Equity Interest otherwise
named).

 

(b)        The Parent shall not permit any Insurance Subsidiary to make any
Investment if, on the date of which such Investment is made and after giving
effect thereto, the aggregate value of Investments (other than equity
Investments and bank loan participations) held by such Insurance Subsidiary that
are rated lower than “2” by the NAIC or are not rated by the NAIC would exceed
5% of the value of total invested assets. As used in this Section 6.04, the
“value” of an Investment refers to the value of such Investment that would be
shown on the most recent Statutory Statement of the relevant Insurance
Subsidiary prepared in accordance with SAP.

 

Section 6.05        Asset Sales. No Loan Party shall, nor shall it permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will (i) the Parent
issue any additional Equity Interest in the Parent if such issuance would cause
a Change in Control or (ii) any Material Subsidiary issue any additional Equity
Interest in such Subsidiary, except:

 

(a)        sales of used or surplus equipment and Permitted Investments in the
ordinary course of business; and

 

(b)        Sale-Leaseback Transactions permitted pursuant to Section 6.07.

 

Section 6.06        Ceded Reinsurance. No Loan Party shall, nor shall it permit
any Insurance Subsidiary to:

 

(a)        enter into any Reinsurance Agreement in respect of ceded risk in
excess of $5,000,000 with any Person other than (i) another Insurance
Subsidiary, (ii) any Person for which the most recently published financial
strength rating by Best is “B+” or higher or, if such Person is not rated by
Best, which has a Statutory Surplus (or the equivalent thereof with respect to a
Person not domiciled in the United States) of not less than $100,000,000, (iii)
any Person that posts security under such Reinsurance Agreement in an amount
equal to the total liabilities assumed by such Person, through a letter of
credit issued by an “authorized bank” (as such term is defined by the Applicable
Insurance Regulatory Authority) or cash collateral deposit or (iv) any other
reinsurers acceptable to the Lender, provided however, that for purposes of the
foregoing clause (ii), any “NA” designation shall not be considered a rating of
Best;

 

 57 

 

 

(b)        enter into any Reinsurance Agreement or Reinsurance Agreements with
Lloyd’s of London if the aggregate amount of reinsurance ceded thereby would
exceed fifteen percent (15.0%) of the aggregate premium volume of reinsurance
ceded by the Insurance Subsidiaries;

 

(c)        enter into any Surplus Relief Reinsurance except with another
Insurance Subsidiary; provided that the Insurance Subsidiaries identified on
Schedule 6.06 may continue to maintain (and from time to time replace so long as
the amount thereof does not increase) the Surplus Relief Reinsurance in effect
on the date hereof and described on Schedule 6.06; or

 

(d)        enter into any Reinsurance Agreement or Reinsurance Agreements if
after giving effect thereto such Reinsurance Agreement or Reinsurance
Agreements, when taken together with all other Reinsurance Agreements entered
into by the Insurance Subsidiaries during the immediately preceding 365-day
period, will result in a fifteen percent (15.0%) or more reduction of the
aggregate net written premiums of the Insurance Subsidiaries taken as a whole
(but without duplication) during such 365-day period.

 

Section 6.07        Sale and Leaseback Transactions. No Loan Party shall, nor
shall it permit any of its Material Subsidiaries to, enter into any arrangement
with any Person (other than a Loan Party or any of its Material Subsidiaries)
providing for the leasing to such Loan Party or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by such Loan Party or such Material Subsidiary to such
Person or to any other Person (other than a Loan Party or any of its Material
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the property subject to such lease (a “Sale-Leaseback
Transaction”) if, after giving effect thereto, the Value (as defined below) of
all Sale/Leaseback Transactions at such time would exceed 10% of the
Consolidated Net Worth of the Parent at such time. For purposes of this
Section 6.07, “Value” shall mean, with respect to any Sale-Leaseback Transaction
as at any time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property subject to such Sale-Leaseback Transaction and
(b) the fair value, in the opinion of the board of directors of the applicable
Loan Party of such property at the time of entering into such Sale-Leaseback
Transaction, in either case divided first by the number of full years of the
term of the lease and then multiplied by the number of full years of such term
remaining at the time of determination, without regard to any renewal or
extension options contained in such lease; provided that all obligations under
such sale-leaseback agreements shall constitute Debt for purposes of calculating
compliance with the covenants set forth in this Article 6.

 

Section 6.08        Restricted Payments. No Loan Party shall declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving pro forma effect to such Restricted Payment, no Default
exists or would result therefrom; provided that nothing in this Section shall be
construed to restrict payments by a Subsidiary to its immediate parent entity.

 

 58 

 

 

Section 6.09        Transactions with Affiliates. Except as expressly permitted
by this Agreement, and except for other transactions between or among the Parent
and its Wholly Owned Subsidiaries and transactions among its Wholly Owned
Subsidiaries, the Loan Parties shall not, nor shall it permit any of their
Material Subsidiaries to, directly or indirectly: (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, Guarantees and assumptions of obligations of an Affiliate);
provided that (i) any Affiliate who is an individual may serve as a director,
officer or employee of a Loan Party or any of its Material Subsidiaries and
receive reasonable compensation for his or her services in such capacity; (ii) a
Loan Party and its Material Subsidiaries may enter into transactions (other than
extensions of credit by such Loan Party or any of its Material Subsidiaries to
an Affiliate) providing for the leasing of property, the rendering or receipt of
services or the purchase or sale of inventory and other property in the ordinary
course of business if the monetary or business consideration arising therefrom
would be substantially as advantageous to such Loan Party and its Material
Subsidiaries as the monetary or business consideration that would obtain in a
comparable transaction with a Person not an Affiliate (or in the case of any
management agreement or investment advisory agreement among or between the
Parent and its Insurance Subsidiaries, that is approved by the Applicable
Insurance Regulatory Authorities); (iii) nothing in this Section 6.09 shall be
deemed to prohibit or restrict the making of Restricted Payments by a Subsidiary
to, as the case may be, the Parent or the Subsidiary that is its immediate
parent entity and (iv) a Loan Party and its Material Subsidiaries may make
investments in any Person Controlled by D.E. Shaw & Co., L.P., a Delaware
limited partnership, so long as (A) the monetary and other terms of such
investment are as advantageous to such Loan Party or Material Subsidiary as
would obtain in a comparable investment in a Person not an Affiliate and (B) the
aggregate amount of all such investments (net of repayments of capital and
proceeds of disposition thereof) outstanding at any time does not exceed
$75,000,000.

 

Section 6.10        Restrictive Agreements. No Loan Party shall, nor shall it
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of such Loan Party or any Material
Subsidiary to create or permit to exist any Lien on any of its property or (b)
the ability of any Material Subsidiary to (1) pay dividends or other
distributions with respect to any shares of its capital stock, (2) make or repay
loans or advances to such Loan Party or any other Material Subsidiary or (3)
Guarantee Debt of a Loan Party or any other Material Subsidiary; provided that
(i) the foregoing shall not apply to prohibitions, restrictions or conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
customary prohibitions, restrictions or conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of this Section shall not
apply to prohibitions, restrictions or conditions imposed by any agreement
relating to secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property securing such Debt, (iv) clause (a) of
this Section shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) clause (a) of this Section
shall not apply to prohibitions, restrictions or conditions imposed by any
agreement relating to Debt permitted by this Agreement that expressly excludes
from such prohibitions, restrictions or conditions Liens that secure any or all
of the Debt and other obligations of the Loan Parties under the Loan Documents,
(vi) clause (b)(2) of this Section shall not apply to prohibitions, restrictions
or conditions imposed by any agreement relating to Debt permitted by this
Agreement that expressly excludes from such prohibitions, restrictions or
conditions any and all loans or advances required or permitted to be made or
repaid to a Loan Party or a Material Subsidiary pursuant to this Agreement or
any other Loan Document, and (vii) clause (b)(3) of this Section shall not apply
to prohibitions, restrictions or conditions imposed by any agreement relating to
Debt permitted by this Agreement that expressly excludes from such prohibitions,
restrictions or conditions any Guarantee of any or all of the Debt and other
obligations of the Loan Parties under the Loan Documents.

 

 59 

 

 

Section 6.11        Leverage Ratio. The Borrowers shall not permit the Leverage
Ratio as of the end of any Fiscal Quarter ending December 31, 2016 and
thereafter to be greater than 0.35 to 1.0.

 

Section 6.12        Consolidated Net Worth. The Borrowers shall not permit
Consolidated Net Worth (a) as of the end of the Fiscal Quarter ending December
31, 2016, to be less than $350,000,000 and (b) as of the end of any Fiscal
Quarter thereafter, to be less than an amount equal to (i) the Minimum Net Worth
for the immediately preceding Fiscal Quarter, plus (ii) the Fiscal Quarter
Increase for such immediately preceding Fiscal Quarter.

 

Section 6.13        [Reserved].

 

Section 6.14        [Reserved].

 

Section 6.15        Minimum Best Ratings. The Borrowers shall not permit the
Best Rating of any Insurance Subsidiary at any time to be lower than “A-”.

 

Section 6.16        Amendment of Material Documents. (a) No Loan Party shall,
nor shall it permit any of its Material Subsidiaries to, amend, modify,
supplement or waive any of its rights under its certificate of formation,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents, in each case in any manner that would reasonably
be expected to have a Material Adverse Effect.

 

(b)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, enter into any amendment, waiver or other modification of any
of the Trust Preferred Securities Notes or other Hybrid Securities or any
indenture or other agreement governing the Trust Preferred Securities Notes or
other Hybrid Securities, or of any document evidencing or otherwise governing
any Material Debt (i) if the effect of such amendment, waiver or other
modification is to increase the interest rate on such Debt, increase the amount
of principal due on any date, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less onerous any such event or default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, or change any collateral therefor (other than to release
such collateral) or (ii) if the effect of such amendment or change, together
with all other amendments or changes made, is to increase in any material
respect the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Debt (or a trustee or other representative on
their behalf).

 

 60 

 

 

(c)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, except:

 

(i)        payments (other than optional or voluntary prepayments) as and when
due in respect of such Subordinated Debt but only to the extent, if any,
permitted by the subordination terms, subordination agreement or intercreditor
agreement (or equivalent agreement otherwise named) applicable to such
Subordinated Debt; and

 

(ii)        refinancings of such Subordinated Debt with the proceeds of other
Subordinated Debt.

 

Section 6.17        Lines of Business. No Loan Party shall, nor shall it permit
any of its Material Subsidiaries to, engage in any line or lines of business
activity if doing so would cause less than 80% of a Borrower’s or a Guarantor’s
Consolidated respective gross income to be derived from the business of owning
and operating property and casualty, specialty and workers’ compensation
insurance companies and insurance agencies, as conducted on the date hereof and
businesses related or incidental thereto, which shall be deemed to include,
without limitation, property and casualty reinsurance businesses and property
and casualty premium finance businesses.

 

ARTICLE 7

EVENTS OF DEFAULT

 

Section 7.01        Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)        the Borrowers shall fail to pay any principal of any Loan when the
same shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)        the Borrowers shall fail to pay when due any interest on any Loan or
any fee or other amount (except an amount referred to in clause (a) above)
payable under any Loan Document, and such failure shall continue unremedied for
a period of five (5) Business Days;

 

(c)        any representation, warranty or certification made or deemed made by
or on behalf of a Loan Party or any Material Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

 61 

 

 

(d)        (i) a Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 2.10(b)(i), Section 5.0l(i), Section 5.0l(ii),
Section 5.0l (iii), Section 5.0l (iv), Section 5.02, Section 5.03, Section 5.04,
Section 5.08, Section 5.9 or Section 5.10 or in Article 6, or (ii) an “Event of
Default” (as defined in any Security Document) shall occur;

 

(e)        a Loan Party shall fail to observe or perform any provision of any
Loan Document (other than those failures covered by clauses (a), (b), (c) and
(d) of this Article 7) and such failure shall continue for 15 days after the
earlier of notice of such failure to the Borrower Agent from the Lender or
knowledge of such failure by an officer of a Loan Party;

 

(f)        a Loan Party or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(g)        any event or condition occurs that (i) results in any Material Debt
becoming due before its scheduled maturity, (ii) enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $5,000,000 aggregate principal
amount of credit to a Loan Party or its Material Subsidiaries; provided that, in
the case of any event described in clauses (ii) or (iii) that would permit
Material Debt to be accelerated or would permit termination of such commitments,
as applicable, only after the lapse of a cure period, so long as a Loan Party
has notified the Lender immediately upon occurrence of such event, such event
shall give rise to an Event of Default hereunder upon expiration of such cure
period; and provided, further, that a mandatory prepayment of Material Debt
required to be made by reason of the sale or other disposition (including,
without limitation, condemnation or insured casualty) of assets securing such
Material Debt shall not be deemed to be an event or condition described in any
of clauses (i), (ii) and (iii), above; provided, further, that no event
described in clause (iii) shall constitute an Event of Default if, as the case
may be, such Loan Party or Material Subsidiary obtains a replacement commitment
on substantially similar economic terms within ten Business Days after such
termination or event or condition enabling termination;

 

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any of its Material Subsidiaries or its respective
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Loan Party or any
of its Material Subsidiaries or for a substantial part of its respective assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 30 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

 62 

 

 

(i)         a Loan Party or any of its Material Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Debtor Relief Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for a Loan Party or any of its
Material Subsidiaries or for a substantial part of its respective assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)         a Loan Party or any of its Material Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)        one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000, after giving effect to any insurance covering such
judgment, shall be rendered against a Loan Party or any of its Material
Subsidiaries and shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed (whether by means of
appeal, agreement or other lawful process), or any action shall be legally taken
by a judgment creditor to attach or levy upon any asset of a Loan Party or any
of its Material Subsidiaries to enforce any such judgment;

 

(l)         an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

 

(m)        a Change in Control occurs;

 

(n)        any provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against a Loan Party,
or a Loan Party shall so state in writing; or

 

(o)        there shall occur or be issued an action or order of any Applicable
Insurance Regulatory Authority (i) citing or otherwise referencing the failure
by JRG Reinsurance or any other Material Insurance Subsidiary to meet or
maintain minimum levels of capital or surplus required by its Applicable
Insurance Code, (ii) prohibiting or materially restricting JRG Reinsurance or
any other Material Insurance Subsidiary from writing, underwriting, assuming, or
reinsuring further business, or (iii) otherwise prohibiting or materially
restricting any of the core business activities of JRG Reinsurance or any other
Material Insurance Subsidiary.

 

 63 

 

 

(p)        a Bermuda Law Event shall occur,

 

then, and in every such event (except an event with respect to a Loan Party
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Lender may by notice to the Borrower Agent, take
any one or more or all of the following actions, at the same or different times:
(A) terminate the ability of the Borrowers to request Loans and request
issuances or extensions of Letters of Credit shall terminate immediately, (B)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers and the Guarantors accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are waived by each Borrower and each Guarantor; and in the case of any event
with respect to a Loan Party described in clause (h) or (i) above, the ability
of the Borrowers to request Loans and request issuances or extensions of Letters
of Credit shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers and the Guarantors accrued hereunder and under the
other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
waived by each Borrower and each Guarantor and (C) exercise such rights and
remedies under the Loan Documents (including the Security Documents), at Law or
in equity as the Lender may deem appropriate. In addition, immediately upon the
termination of the ability of the Borrowers to request Loans and request
issuances or extensions of Letters of Credit or the acceleration of maturity of
the Loans (or both) pursuant to the immediately preceding sentence, the
Borrowers shall pay to the Lender an amount in immediately available funds
(which funds shall be held as collateral pursuant to arrangements satisfactory
to the Lender) equal to the aggregate LC Exposure at such time.

 

Section 7.02        Application of Proceeds. All monies received by the Lender
from the exercise of remedies hereunder or under the other Loan Documents or
under any other documents relating to this Agreement upon and during the
continuance of an Event of Default shall, unless otherwise required by the terms
of the other Loan Documents or by applicable Law, be applied as follows:

 

first, to the payment of all reasonable expenses (to the extent not paid by the
Borrowers) incurred by the Lender in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, attorneys’ fees, court costs and any foreclosure expenses;

 

second, to the payment pro rata of interest then accrued on the outstanding
Loans;

 

third, to the payment pro rata of any fees then accrued and payable to the
Lender under this Agreement;

 

fourth, to the payment pro rata of the principal balance then owing on the
outstanding Loans and the LC Reimbursement Obligations;

 

fifth, to the payment pro rata of all other amounts owed by the Borrowers to the
Lender under this Agreement or any other Loan Document (including, without
limitation, a deposit with the Lender in the aggregate amount of 105% of the
aggregate undrawn amount of all the Letters of Credit outstanding at such time);
and

 

finally, any remaining surplus after all of the remaining Debt and other
obligations hereunder and under the other Loan Documents have been paid in full,
to the Borrowers or to whosoever shall be lawfully entitled thereto;

 

provided that, notwithstanding anything to the contrary contained in the
foregoing, collateral, including Eligible Collateral, pledged as security for
Debt and other obligations under the Secured Facility shall be applied first to
the payment of such Debt and obligations under the Secured Facility and shall be
applied to the remaining Debt and other obligations hereunder and under the
other Loan Documents only after and subject to the satisfaction in full of all
such Debt and obligations under the Secured Facility.

 

 64 

 

 

ARTICLE 8

[RESERVED]

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01        Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)        if to a Loan Party, to it (through Borrower Agent) at Wellesley
House, 2nd Floor, 90 Pitts Bay Road, Pembroke HM 08, Bermuda, Attention Kevin
Copeland, SVP Finance and Chief Investment Officer (Facsimile No. (441)
278-4588); and

 

(b)        if to the Lender, to BMO Harris Bank N.A., 115 S. LaSalle St.,
Chicago, IL 60603, Attention Debra Basler, (Facsimile No. 312-293-4948).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Lender and the Borrower Agent. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement will be deemed to have been given on the date
of receipt.

 

Section 9.02        Waivers; Amendments. (a) No failure or delay by the Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
under the Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by a Loan Party therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, neither the making of a Loan nor the issuance, amendment, renewal
or extension of a Letter of Credit shall be construed as a waiver of any
Default, regardless of whether the Lender had notice or knowledge of such
Default at the time.

 

(b)        No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrowers and the Lender or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Lender.

 

 65 

 

 

Section 9.03        Expenses; Indemnity; Damage Waiver. (a) The Loan Parties,
jointly and severally, shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Lender and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel for the
Lender, in connection with the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Lender, including the fees,
charges and disbursements of any counsel for the Lender, upon the occurrence and
during the continuance of an Event of Default, the enforcement or protection of
its rights in connection with the Loan Documents (including its rights under
this Section) or the Loans and the Letters of Credit, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans and the Letters of Credit.

 

(b)        The Loan Parties, jointly and severally, shall indemnify the Lender
and its Related Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Financing Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by a Loan Party
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (ii) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such Indemnitee and a Loan Party are
adverse parties with respect to a claim brought by a Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, to the extent that a Loan Party prevails on the
merits, as determined by a court of competent jurisdiction (it being understood
that nothing in this Agreement shall preclude a claim or suit by a Loan Party
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to the Borrowers under the Loan Documents); (iii) a Loan Party shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (A) by mutual agreement of the Lender and a
Loan Party or (B) if no such agreement has been reached following the Lender’s
good faith consultation with a Loan Party with respect thereto, by the Lender in
its sole discretion); (iv) each Indemnitee shall give the Borrower Agent (A)
prompt notice of any such action brought against such Indemnitee in connection
with a claim for which it is entitled to indemnity under this Section and (B) an
opportunity to consult from time to time with such Indemnitee regarding
defensive measures and potential settlement; and (v) the Loan Parties shall not
be obligated to pay the amount of any settlement entered into without its
written consent (which consent shall not be unreasonably withheld).

 

 66 

 

 

(c)        [Reserved];

 

(d)        To the extent permitted by applicable Law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Financing Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(e)        All amounts due under this Section shall be payable within five
Business Days after written demand therefor.

 

Section 9.04        Successors and Assigns. (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by a Loan Party without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (except the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly provided herein, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)        The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.

 

Section 9.05        USA PATRIOT Act. The Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Lender to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

 67 

 

 

Section 9.06        Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or the Borrowers continue to
have the ability to request Loans and Letters of Credit hereunder. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 shall survive and remain in
full force and effect regardless of the consummation of the Financing
Transactions, the repayment of the Loans, the expiration or termination of the
Letters of Credit, or the termination of this Agreement or any provision hereof.

 

Section 9.07        Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement (i) will become effective when the
Lender shall have signed this Agreement and received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by email as a
PDF will be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.08        Severability. If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender in order to carry out the intentions
of the parties thereto as nearly as may be possible and (iii) the invalidity,
illegality or unenforceability of any such provision in any jurisdiction shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.

 

Section 9.09        Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of a Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of the Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
the Lender and its Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Lender or Affiliates
may have. The Lender shall notify the Borrower Agent and the Lender promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

 68 

 

 

Section 9.10        Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)        Each Loan Party irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any relevant appellate court, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in any such Federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in any Loan Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to any
Loan Document against such Loan Party or its properties in the courts of any
jurisdiction.

 

(c)        Each Loan Party irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

(d)        Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

(e)        Each of the Parent and JRG Reinsurance hereby irrevocably designates,
appoints and empowers CT Corporation System, with offices on the Closing Date at
111 Eighth Avenue, New York, New York 10011, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summon, notices and
documents which may be served in any such action or proceeding. If for any
reason such designee, appointee and agent shall cease to be available to act as
such, each Loan Party agrees to designate a new designee, appoint and agent in
New York City on the terms and for the purposes of this provision reasonably
satisfactory to the Lender.

 

 69 

 

 

Section 9.11        WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.12        Headings. Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13        Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable Laws of any Governmental
Authority or any stock exchange or similar self-regulated entity or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower Agent or (h) to the extent such Information either (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Lender Party on a nonconfidential basis from a
source other than the Loan Parties. For the purposes of this Section,
“Information” means all information received from a Loan Party relating to such
Loan Party or its business, other than any such information that is available to
the Lender on a nonconfidential basis before disclosure by such Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.

 

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure.

 

 70 

 

 

Section 9.14        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
Law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

 

Section 9.15        [Reserved].

 

Section 9.16        Bermuda Law Event. To the extent that the making by any Loan
Party of any covenant set forth in either of Articles 5 and 6 or in any of the
Loan Documents is for such Loan Party not permitted by, or is unlawful under or
is in violation of, any Bermuda Law pertaining to fetters on statutory powers,
then such covenant shall be deemed not made by nor applicable to such Loan
Party; but if such Loan Party shall take or fail to take any action which would
have breached such covenant had the same been applicable to such Loan Party,
such action or failure to take action shall (after giving effect to such notice
and cure period, if any, that would have applied to a breach of such covenant
under Section 7.01 hereof or other equivalent provision of another applicable
Loan Document) constitute a “Bermuda Law Event.”

 

Section 9.17        Borrower Agent. (a) Each Borrower hereby irrevocably
designates the Borrower Agent to be its attorney and agent and in such capacity
to borrow, sign and endorse notes, and execute and deliver all instruments,
documents, writings and further assurances now or hereafter required hereunder
on behalf of such Borrower, and hereby authorizes the Lender to pay over or
credit proceeds of all Loans hereunder in accordance with the request of the
Borrower Agent. The Borrower Agent hereby acknowledges such designation and
authorization, and accepts such appointment. Each Borrower hereby irrevocably
authorizes and directs the Borrower Agent to take such action on its behalf
under the respective provisions of this Agreement and the other Loan Documents,
and any other instruments, documents and agreements referred to herein or
therein, and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Borrower Agent by
the respective terms and provisions hereof and thereof, and such other powers as
are reasonably incidental thereto, including, without limitation, to submit on
behalf of each Borrower Loan Requests, and notices of conversion or continuation
of Loans to the Lender in accordance with the provisions of this Agreement. The
Borrower Agent is further authorized and directed by each of the Borrowers to
take all such actions on behalf of such Borrower necessary to exercise the
specific powers granted in the preceding sentences of this paragraph and to
perform such other duties hereunder and under the other Loan Documents, and
deliver such documents as delegated to or required of the Borrower Agent by the
terms hereof or thereof. The Lender may regard any notice or other communication
pursuant to any Loan Documents from the Borrower Agent as a notice or
communication from all Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower hereunder to the Borrower
Agent on behalf of such Borrower. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Agent shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

 

 71 

 

 

(b)        The administration of this Agreement as a co-borrowing facility with
the Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. The Lender shall not incur
liability to the Borrowers as a result thereof. To induce the Lender to do so
and in consideration thereof, each Borrower hereby indemnifies the Lender and
holds the Lender harmless from and against any and all liabilities, expenses,
losses, damages and claims of damage or injury asserted against the Lender by
any Person arising from or incurred by reason of the administration of this
Agreement as provided herein, reliance by the Lender on any request or
instruction from the Borrower Agent or any other action taken by the Lender with
respect to this Section except due to willful misconduct or gross negligence by
the indemnified party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).

 

ARTICLE 10

JOINT AND SEVERAL OBLIGATIONS OF BORROWERS

 

Section 10.01        Joint and Several Obligations. By signing this Agreement,
each Borrower agrees that it is liable, jointly and severally with the other
Borrowers, for the payment of the notes and all Debt and other obligations of
the Borrowers under this Agreement and the other Loan Documents, and that the
Lender can enforce such Debt and obligations against any Borrower, in the
Lender’s sole and unlimited discretion.

 

Section 10.02        Lender Parties’ Rights to Administer Credit. The Lender and
each Borrower may at any time and from time to time, without the consent of, or
notice to, the other Borrowers, without incurring responsibility to the other
Borrowers, and without affecting, impairing or releasing any of the Debt and
other obligations of the other Borrowers hereunder:

 

(a)        alter, change, modify, extend, release, renew, cancel, supplement or
amend in any manner the Loan Documents, and the Borrowers’ joint and several
liability shall continue to apply after giving effect to any such alteration,
change, modification, extension, release, renewal, cancellation, supplement or
amendment;

 

(b)        sell, exchange, surrender, realize upon, release (with or without
consideration) or otherwise deal with in any manner and in any order any
property of any Person mortgaged to the Lender or otherwise securing the
Borrowers’ joint and several liability, or otherwise providing recourse to the
Lender with respect thereto;

 

(c)        exercise or refrain from exercising any rights against a Borrower or
others with respect to the Borrowers’ joint and several liability, or otherwise
act or refrain from acting;

 

(d)        settle or compromise any Borrower’s joint and several liability, any
security therefor or other recourse with respect thereto, or subordinate the
payment or performance of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to any creditor of any Borrower,
including without limitation, the Lender and any Borrower;

 

(e)        apply any sums received by the Lender from any source in respect of
any liabilities of any Borrower to the Lender to any of such liabilities,
regardless of whether the promissory notes remain unpaid;

 

 72 

 

 

(f)        fail to set off or release, in whole or in part, any balance of any
account or any credit on its books in favor of any Borrower, or of any other
Person, and extend credit in any manner whatsoever to any Borrower, and
generally deal with any Borrower and any security for the Borrowers’ joint and
several liability or any recourse with respect thereto as the Lender may see
fit; and

 

(g)        consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Loan Document, including, without limitation,
any agreement providing Collateral for the payment of the Borrowers’ joint and
several liability or any other indebtedness of the Borrowers to the Lender.

 

Section 10.03        Primary Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Borrowers’ joint and several
liability or of any security therefor or other recourse with respect thereto
shall affect, impair or be a defense to the other Borrowers’ joint and several
liability, and all Debt and other obligations under this Agreement and the Loan
Documents are primary Debt and obligations of each Borrower.

 

Section 10.04        Payments Recovered From Lender. If any payment received by
the Lender and applied to the Debt and other obligations hereunder and under the
other Loan Documents is subsequently set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of a Borrower or any other obligor), the Debt and
other obligations hereunder and under the other Loan Documents to which such
payment was applied shall be deemed to have continued in existence,
notwithstanding such application, and each Borrower shall be jointly and
severally liable for such Debt and other obligations as fully as if such
application had never been made.

 

Section 10.05        No Release. Until the promissory notes and all other Debt
and other obligations under the Loan Documents have been paid in full and each
and every one of the covenants and agreements of this Agreement are fully
performed, the Debt and other obligations of each Borrower hereunder shall not
be released, in whole or in part, by any action or thing (other than irrevocable
payment in full) which might, but for this provision of this Agreement, be
deemed a legal or equitable discharge of a surety or guarantor, or by reason of
any waiver, extension, modification, forbearance or delay or other act or
omission of the Lender or its failure to proceed promptly or otherwise, or by
reason of any action taken or omitted by the Lender whether or not such action
or failure to act varies or increases the risk of, or affects the rights or
remedies of, any Borrower, nor shall any modification of any of the promissory
notes or other Loan Documents or release of any security therefor by operation
of Law or by the action of any third party affect in any way the Debt and other
obligations of any Borrower hereunder, and each Borrower hereby expressly waives
and surrenders any defense to its liability hereunder based upon any of the
foregoing acts, omissions, things, agreements or waivers of any of them. No
Borrower shall be exonerated with respect to its liabilities under this
Agreement by any act or thing except irrevocable payment and performance of the
Debt and other obligations hereunder, it being the purpose and intent of this
Agreement that such Debt and other obligations constitute the direct and primary
Debt and obligations of each Borrower and that the covenants, agreements and all
Debt and other obligations of each Borrower hereunder be absolute, unconditional
and irrevocable.

 

 73 

 

 

Section 10.06        Actions Not Required. Each Borrower hereby waives any and
all right to cause a marshalling of the other Borrowers’ assets or any other
action by any court or other governmental body with respect thereto insofar as
the rights of the Lender hereunder are concerned or to cause the Lender to
proceed against any security for the Borrowers’ joint and several liability or
any other recourse which the Lender may have with respect thereto, and further
waives any and all requirements that the Lender institute any action or
proceeding at Law or in equity against the other Borrowers or any other Person,
or with respect to this Agreement, the Loan Documents, or any Collateral for the
Borrowers’ joint and several liability, as a condition precedent to making
demand on, or bringing an action or obtaining and/or enforcing a judgment
against, each Borrower. Each Borrower further waives any requirement that the
Lender seek performance by the other Borrowers or any other Person, of any Debt
or other obligation under this Agreement, the Loan Documents or any Collateral
for the Borrowers’ joint and several liability as a condition precedent to
making a demand on, or bringing any action or obtaining and/or enforcing a
judgment against, any Borrower. No Borrower shall have any right of setoff
against the Lender with respect to any of its Debt and other obligations
hereunder. Any remedy or right hereby granted which shall be found to be
unenforceable as to any Person or under any circumstance, for any reason, shall
in no way limit or prevent the enforcement of such remedy or right as to any
other Person or circumstance, nor shall such unenforceability limit or prevent
enforcement of any other remedy or right hereby granted.

 

Section 10.07       Deficiencies. Each Borrower specifically agrees that in the
event of a foreclosure or other exercise of remedies under a Security Document
held by the Lender that secures any part or all of the Borrowers’ joint and
several liability, and in the event of a deficiency resulting therefrom, each
Borrower shall be, and hereby is expressly made, liable to the Lender for the
full amount of such deficiency notwithstanding any other provision of this
Agreement or provision of such agreement, any document or documents evidencing
the indebtedness secured by such agreement or any other document or any
provision of applicable Law which might otherwise prevent the Lender from
enforcing and/or collecting such deficiency. Each Borrower hereby waives any
right to notice of a foreclosure under any Security Document, for the benefit of
the Secured Creditors, by the other Borrowers which secures any part or all of
the Borrowers’ joint and several liability.

 

Section 10.08      Borrower Bankruptcy. Each Borrower expressly agrees that its
liability and Debt under the promissory notes, this Agreement and the other Loan
Documents shall not in any way be affected by the institution by or against the
other Borrowers or any other Person or entity of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or any other similar
proceedings for relief under any Debtor Relief Law, or any action taken or not
taken by the Lender in connection therewith, and that any discharge of any
Borrower’s joint and several liability pursuant to any such Debtor Relief Law
shall not discharge or otherwise affect in any way the Debt and other
obligations of the other Borrowers under the promissory notes, this Agreement
and any other Loan Document, and that upon or at any time after the institution
of any of the above actions, at the Lender’s sole discretion, the Borrowers’
joint and several Debt and obligations hereunder and under the other Loan
Documents shall be enforceable against any Borrower that is not itself the
subject of such proceedings. Each Borrower expressly waives any right to argue
that the Lender’s enforcement of any remedies against that Borrower is stayed by
reason of the pendency of any such proceedings against the other Borrowers.

 

 74 

 

 

Section 10.09       Limited Subrogation. Notwithstanding any payment or payments
made by any Borrower hereunder or any setoff or application of funds of any
Borrower by the Lender, until 731 days after the Debt and other obligations
hereunder and under the other Loan Documents have been irrevocably paid in full,
such Borrower shall not be entitled to be subrogated to any of the rights of the
Lender against the other Borrowers or any Guarantor or any Collateral or
Guarantee or right of offset held by the Lender for the payment of the Debt and
other obligations hereunder and under the other Loan Documents, nor shall such
Borrower seek or be entitled to seek any contribution or reimbursement from the
other Borrowers or any Guarantor in respect of payments made by such Borrower
hereunder. If any amount shall be paid to a Borrower on account of such
subrogation rights at any time when all of the Debt and other obligations
hereunder and under the other Loan Documents shall not have been irrevocably
paid in full, such amount shall be held by such Borrower in trust for the
Lender, segregated from other funds of such Borrower and shall, forthwith upon
receipt by such Borrower, be turned over to the Lender in the exact form
received by such Borrower (duly indorsed by such Borrower to the Lender, if
required), to be applied against the Debt and other obligations hereunder and
under the other Loan Documents, whether matured or unmatured, in such order as
the Lender may determine.

 

Section 10.10       Borrowers’ Financial Condition. Each Borrower is familiar
with the financial condition of the other Borrowers, and each Borrower has
executed and delivered this Agreement and the other Loan Documents based on that
Borrower’s own judgment and not in reliance upon any statement or representation
of the Lender. The Lender shall not have any obligation to provide any Borrower
with any advice whatsoever or to inform any Borrower at any time of the Lender’s
actions, evaluations or conclusions on the financial condition or any other
matter concerning any Borrower.

 

Section 10.11      Relationship of Borrowers. Each Borrower represents that such
Borrower and its business operations receive mutual support and other benefits
from the other Borrowers, and it expects to derive benefits from the extension
of credit accommodations to each other Borrower by the Lender and finds it
advantageous, desirable and in its best interests to execute and deliver this
Agreement and the promissory notes to the Lender.

 

Section 10.12      Limitation. (a) If the Debt and other obligations of a
Borrower hereunder would be held or determined by a court or tribunal having
competent jurisdiction to be void, invalid or unenforceable on account of the
amount of its aggregate liability under this Agreement, the promissory notes or
the other Loan Documents, then, notwithstanding any other provision of this
Agreement, the promissory notes or the other Loan Documents to the contrary, the
aggregate amount of the liability of such Loan Party under this Agreement, the
promissory notes and the other Loan Documents shall, without any further action
by such Borrower, the Lender or any other Person, be automatically limited and
reduced to an amount which is valid and enforceable.

 

(b)        Without limiting the generality of paragraph (a), above, each
Borrower and the Lender, hereby confirms that it is the intention of all such
parties that none of this Agreement, the promissory notes or any other Loan
Document constitute a fraudulent transfer or conveyance under the federal
Bankruptcy Code, the Uniform Fraudulent Conveyances Act, the Uniform Fraudulent
Transfer Act or similar state statute applicable to this Agreement and the other
Loan Documents. Therefore, such parties agree that the Debt and other
obligations of a Borrower hereunder and under the other Loan Documents shall be
limited to such maximum amount as will, after giving effect to such maximum
amount and other contingent and fixed liabilities of such Borrower that are
relevant under such Laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of the
other Borrowers and any other obligor, result in such Debt and obligations not
constituting a fraudulent transfer or conveyance.

 

[No additional provisions are on this page; the page next following is a
signature page.]

 

 75 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  JAMES RIVER GROUP HOLDINGS, LTD.,   as a Borrower         By: /s/ Kevin B.
Copeland   Name: Kevin B. Copeland   Title: Senior Vice President and Chief
Investment Officer         JRG REINSURANCE COMPANY LTD.,   as a Borrower        
By: /s/ Helen Gillis   Name: Helen Gillis   Title:  Chief Financial Officer

 

 

 

 

  BMO HARRIS BANK N.A.,   as Lender         By: /s/ Debra Basler   Name: Debra
Basler   Title: Managing Director

 

 

 

 

EXHIBIT A

 

PRICING SCHEDULE

 

   Unsecured Facility   Secured Facility  Leverage Ratio  Pricing
Level  Applicable
Margin for
Eurodollar
Loans   Applicable
Margin for
Base Rate
Loans   Applicable
Margin for
Eurodollar
Loans   Applicable
Margin for
Base Rate
Loans                       < 0.10 to 1  Level I   1.325%   0.325%   0.375%   0%
                         > 0.10 to 1 and < 0.175 to 1  Level II   1.450% 
 0.450%   0.375%   0%                          > 0.175 to 1 and < 0.275 to 1 
Level III   1.575%   0.575%   0.375%   0%                          > 0.275 to 1 
Level IV   1.700%   0.700%   0.375%   0%

 

The Eurodollar Margin and the Base Rate Margin will be determined by reference
to the Leverage Ratio.

 

For purposes of this Schedule, “Pricing Level” means for any day, the Pricing
Level (I, II, III or IV) indicated on the table above that corresponds to the
Leverage Ratio as of the end of the most recent Fiscal Quarter or Fiscal Year,
as the case may be, for which the Parent delivered financial statements pursuant
to the Loan Documents, effective on the business day immediately following the
date on which such financial statements are delivered to the Lender; provided,
however, that, at any and all times during which (a) the Parent is in default of
the timely delivery of (1) the financial statements required by the Loan
Documents for any period or (2) the accompanying compliance certificate required
by the Loan Documents, the Eurodollar Margin and Base Rate Margin shall be
determined under Pricing Level IV or (b) an Event of Default has occurred and is
continuing, the Eurodollar Margin and the Base Rate Margin shall be determined
under Pricing Level IV.

 

Pricing Level III shall apply commencing on the Closing Date until adjusted
pursuant to the immediately preceding paragraph.

 

 

 

 

EXHIBIT B

 

COLLATERAL CATEGORIES AND AVAILABILITY RATES

 

“Eligible Collateral” shall mean investment property owned by a Borrower (a) in
which the Lender holds a duly perfected, first priority security interest and
over which the Lender shall have sole dominion (other than interest earned prior
to default), (b) that is subject to no other Lien or adverse claim, and (c) that
consists of investment property of a type that is in one of the “Categories of
Eligible Investments” set forth below.

 

Categories of Eligible Investments:  Availability Rate        Publicly traded
non-convertible corporate bonds rated BBB and Baa2 or better   80 % (1) (2) (3)*
       U.S. Treasury securities and U.S. agency or instrumentality securities
that are guaranteed or insured by the full faith and credit of the United
States:             Maturing not more than 10 years after acquisition   95% (1)
       Maturing more than 10 years after acquisition   85% (1)        (i)
Single-class mortgage participation certificates backed by single-family
residential mortgage loans guaranteed by Federal Home Loan Mortgage Corporation,
(ii) single-class mortgage pass-through certificates guaranteed by Federal
National Mortgage Association, and (iii) single-class fully modified
pass-through certificates guaranteed by Government National Mortgage
Association:             Maturing not more than 10 years after acquisition   95%
(1) (5)        Maturing more than 10 years after acquisition   85% (1) (5)   
    State and municipal bonds maturing within 5 years after acquisition and
rated AA- and Aa3 or better   75% (1) (3) (4)        Money market accounts of a
depository having a rating of A- and A3 or better and Money Market Mutual Funds 
 90% (4)        Cash in dollars   100%

 

*Numbers in parentheses mean that investments in that category are subject to
the numerically corresponding additional qualifications and limitations set
forth below. Credit ratings set forth herein are of Standard & Poor’s Financial
Services LLC and Moody’s Investors Service, Inc. in that order.

 

Additional Qualifications and Limitations:

 

(1)Specified Value is the lower of market or par.

 

(2)Traded bonds are only those listed on the New York, American or NASDAQ Stock
Exchanges and eligible to be settled by the Depository Trust Company.

 

(3)Corporate, state and municipal securities and will be subject to a 10%
concentration limitation with respect to each issuer (and its affiliates)
thereof.

 

(4)Only issuers or depositories organized under the Laws of the United States or
a state thereof and domiciled in the United States.

 

(5)In book-entry form and excluding REMIC and other multi-class pass-through
certificates, pass-through certificates backed by adjustable rate mortgages,
collateralized mortgage obligations, securities paying interest or principal
only, and similar derivative securities.

 

 

 

 

 

Schedule 3.05

 

Insurance Licenses

 

Bermuda

 

 

   

 

 

Schedule 3.06A

 

Subsidiaries

 

 

 

See separate attachment

 



   

 

 

 

Schedule 3.06B

 

Investments

 

None

 

 

 



   

 

 

 

 

Schedule 3.11A

 

Material Debt Agreements

 

 

         Borrower  Principal  Maturity               Bermuda          
 ●Franklin Holdings II (Bermuda) Capital Trust I     FHII           15,928,000
March 15, 2038 ●Amended and Restated Credit Agreement with KeyBank National
Association, as Administrative Agent JRGHL and JRG Re

Loans as of 6/30/17 = $73,300,000

Letters of credit outstanding as of 6/30/17 = $45,207,839.75

December 7, 2021 ●Comerica letter of credit facility JRG Re Letters of credit
outstanding as of 6/30/17 = $85,096,923.39 N/A   U.S.               ●James River
Group Senior Debt     JRG           15,000,000 April 29, 2034     ●James River
Capital Trust I     JRG             7,217,000 May 24, 2034    ● James River
Capital Trust II     JRG           15,464,000 December 15, 2034     ●James River
Capital Trust III     JRG           20,619,000 June 15, 2036     ●James River
Capital Trust IV     JRG           44,827,000 December 15, 2037

 

 

 

 

   

 

 

 

Schedule 3.11B

 

Liens

 

Comerica debt (as described in Schedule 3.11(A)) secured by certain investment
property; and

 

KeyBank-agented facility (as described in Schedule 3.11(A)) secured by certain
investment property.

 

 

 

   

 

 

Schedule 3.13

 

Outstanding Obligations to Repurchase, Redeem or Otherwise Acquire

Any Equity Interests of the Parent

 

None

 

 

 

   

 



  

 

Schedule 3.15

 

ERISA

 

401(k) Plans:

 

James River Group, Inc. 401(k) Plan

James River Group Holdings, Ltd. 401 (k) Plan

 

 

 

   

 



 

  

 

Schedule 6.02

 

Liens

 

None

 

 



   

 

 

 

 

Schedule 6.06

 

Surplus Relief Reinsurance

 

None

 

 

 

 

 



 

   



 

 

 